AGREEMENT AND PLAN OF MERGER

Dated as of June 22, 2007

by and among

SENTINEL OMAHA LLC,

SENTINEL WHITE PLAINS LLC

and

AMERICA FIRST APARTMENT INVESTORS, INC.

                         
ARTICLE ITHE MERGER
    1                  
SECTION 1.1. The Merger
    1                  
SECTION 1.2. Effective Time of the Merger
    2                  
SECTION 1.3. Effects of the Merger
    2                  
SECTION 1.4. Closing
    2                  
SECTION 1.5. Other Transactions
    2                  
ARTICLE IITHE SURVIVING ENTITY
    3                  
SECTION 2.1. Certificate of Formation
    3                  
SECTION 2.2. Operating Agreement
    3                  
SECTION 2.3. Managers
    3                  
SECTION 2.4. Officers
    3                   ARTICLE IIIEFFECT OF THE MERGER ON THE STOCK OF THE
CONSTITUENT CORPORATIONS; SURRENDER OF CERTIFICATES
            3  
SECTION 3.1. Conversion of Company Common Stock in the Merger
    3                  
SECTION 3.2. Subsidiary Units
    4                  
SECTION 3.3. Surrender and Exchange of Certificates
    4                  
SECTION 3.4. Tax Withholding
    5                  
SECTION 3.5. Closing of the Company’s Transfer Books
    5                  
SECTION 3.6. Options
    5                  
SECTION 3.7. No Right to Fair Value
    6                  
SECTION 3.8. Further Assurances
    6                  
ARTICLE IVREPRESENTATIONS AND WARRANTIES OF THE COMPANY6 SECTION 4.1.
Organization and Qualification
    6                  
SECTION 4.2. Capitalization
    7                  
SECTION 4.3. Ownership Interests in Other Entities
    7                  
SECTION 4.4. Authority; Non-Contravention; Approvals
    8                  
SECTION 4.5. SEC Reports and Financial Statements
    9                  
SECTION 4.6. Absence of Undisclosed Liabilities
    10                  
SECTION 4.7. Absence of Certain Changes or Events
    10                  
SECTION 4.8. Litigation
    10                  
SECTION 4.9. Information Supplied
    10                  
SECTION 4.10. Compliance with Laws; Permits
    11                  
SECTION 4.11. Compliance with Agreements
            11          
SECTION 4.12.
  Taxes     11          
SECTION 4.13. Employee Benefit Plans; ERISA
            13          
SECTION 4.14. Labor Controversies
            14          
SECTION 4.15.
  Real Estate     14          
SECTION 4.16. Environmental Matters
            16          
SECTION 4.17. Intellectual Property
            17          
SECTION 4.18.
  Contracts     17          
SECTION 4.19. Affiliate Transactions
            17          
SECTION 4.20. Brokers and Finders
            17          
SECTION 4.21. Opinion of Company Financial Advisor
            17          
SECTION 4.22. No Other Representations or Warranties
            17          
ARTICLE VREPRESENTATIONS AND WARRANTIES OF PARENT AND SUBSIDIARY18 SECTION 5.1.
Organization and Qualification
    18                  
SECTION 5.2. Authority; Non-Contravention; Approvals
    18                  
SECTION 5.3. Information Supplied
    19                  
SECTION 5.4. Financing
    19                  
SECTION 5.5. Subsidiary
    19                  
SECTION 5.6. Brokers and Finders
    19                  
SECTION 5.7. Maryland Business Combination Act
    19                  
ARTICLE VICOVENANTS OF THE PARTIES
    19                  
SECTION 6.1. Conduct of the Company’s Business
    19                  
SECTION 6.2. Reasonable Best Efforts to Consummate
    21                  
SECTION 6.3. Preparation of Proxy Statement; Meeting of Stockholders
    21                  
SECTION 6.4. Public Statements
    22                  
SECTION 6.5. Access to Information; Confidentiality
    22                  
SECTION 6.6. Acquisition Proposals
    23                  
SECTION 6.7. Expenses and Fees
    24                  
SECTION 6.8. Directors’ and Officers’ Indemnification and Insurance
    24                  
SECTION 6.9. Employee Benefits
    26                  
SECTION 6.10. Certain Tax Matters
    27                  
ARTICLE VIICONDITIONS
    27                  
SECTION 7.1. Conditions to Each Party’s Obligation to Effect the Merger
    27                  
SECTION 7.2. Conditions to Obligations of Parent and Subsidiary
    28                  
SECTION 7.3. Conditions to Obligations of the Company
    28                  
ARTICLE VIIITERMINATION
    29                  
SECTION 8.1. Termination
    29                  
SECTION 8.2. Effect of Termination
    30                  
ARTICLE IXGENERAL PROVISIONS
    32                  
SECTION 9.1. Amendment
    32                  
SECTION 9.2. Extension; Waiver
    32                  
SECTION 9.3. Non-Survival
    32                  
SECTION 9.4. Notices
    32                  
SECTION 9.5. GOVERNING LAW
    34                  
SECTION 9.6. Third-Party Beneficiaries
    34                  
SECTION 9.7. Severability
    34                  
SECTION 9.8. Assignment
    34                  
SECTION 9.9. Interpretation; Certain Definitions
    34                  
SECTION 9.10.
  Jurisdiction     34          
SECTION 9.11.
  Enforcement     35          
SECTION 9.12.
  Counterparts     35          
SECTION 9.13.
  Entire Agreement     35          

1

INDEX OF DEFINED TERMS

         
Acquisition Proposal
    23  
Act
    1  
Agreement
    1  
Alternative Transaction
    30  
business day
    34  
Closing
    2  
Closing Date
    2  
Code
    1  
Common Stock Price
    1  
Company
    1  
Company Certificates
    4  
Company Common Stock
    1  
Company Disclosure Schedule
    6  
Company Excess Stock
    7  
Company Financial Advisor
    17  
Company Financial Statements
    9  
Company Lease
    15  
Company Leases
    15  
Company Material Adverse Effect
    6  
Company Permits
    11  
Company Plan
    13  
Company Properties
    14  
Company Property
    14  
Company Regulatory Approvals
    8  
Company Representatives
    23  
Company SEC Report
    9  
Company Shareholders’ Approval
    8  
Company Subsidiary
    4  
Confidentiality Agreement
    23  
Delaware Filing
    2  
Effective Time
    2  
Environmental Claim
    16  
Environmental Law
    16  
ERISA
    13  
ERISA Affiliate
    13  
Escrow Agreement
    1  
Exchange Act
    8  
GAAP
    9  
Governmental Authority
    8  
Hazardous Materials
    16  
Licensed Intellectual Property Rights
    17  
Lien
    8  
Maryland Courts
    35  
Merger
    1  
Merger Filing
    2  
MGCL
    1  
Option
    5  
Owned Intellectual Property Rights
    17  
Parent
    1  
Parent Expenses
    31  
Parent Representatives
    22  
Paying Agent
    4  
Pension Plan
    13  
person
    34  
Proxy Statement
    8  
Qualifying Income
    31  
Recommendation
    22  
REIT
    2,12  
Release
    16  
Requested Transaction
    2  
SDAT
    2  
SEC
    6  
Securities Act
    9  
Stockholders Meeting
    10  
Subsidiary
    1  
Superior Proposal
    23  
Surviving Entity
    2  
Termination Date
    29  
Termination Fee
    30  
to the knowledge of the Company
    10  

Welfare Plan 13

2

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER, dated as of June 22, 2007 (this “Agreement”),
is made and entered into by and among Sentinel Omaha LLC, a Delaware limited
liability company (“Parent”), Sentinel White Plains LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Parent (“Subsidiary”), and
America First Apartment Investors, Inc., a Maryland corporation (the “Company”).

BACKGROUND

WHEREAS, Parent, Subsidiary and the Company wish to provide for a merger of the
Company with and into Subsidiary (the “Merger”), upon the terms and subject to
the conditions set forth in this Agreement and in accordance with the applicable
provisions of the Maryland General Corporation Law (the “MGCL”) and the Delaware
Limited Liability Company Act (the "Act”), whereby all of the issued and
outstanding shares of common stock, par value $0.01 per share, of the Company
(the “Company Common Stock”), issued and outstanding immediately prior to the
Effective Time, other than the shares of Company Common Stock owned directly or
indirectly by Parent, Subsidiary or the Company, will be converted into the
right to receive $25.30 per share in cash (the “Common Stock Price”);

WHEREAS, the Board of Directors of the Company has adopted resolutions declaring
that the Merger is advisable on substantially the terms and conditions set forth
herein and directing that the Merger be submitted for consideration at a meeting
of its stockholders;

WHEREAS, the Managers of each of Parent and Subsidiary have approved this
Agreement, and Parent, the sole member of Subsidiary, has approved the Merger,
in each case in accordance with the Act;

WHEREAS, the parties intend that for federal income tax purposes (and, where
applicable, state and local income tax purposes), the Merger shall be treated as
a taxable sale by the Company of all of the Company’s assets to Subsidiary in
exchange for the Common Stock Price, followed by a distribution of such Common
Stock Price to the holders of Company Common Stock in a complete liquidation of
the Company pursuant to Sections 331 and 562 of the Internal Revenue Code of
1986, as amended (the “Code”), and that this Agreement is hereby adopted as, and
shall constitute, a “plan of liquidation” of the Company within the meaning of
Section 562 of the Code;

WHEREAS, simultaneously with the execution of this Agreement, Parent has entered
into an Escrow Agreement, dated as of the date of this Agreement (the “Escrow
Agreement”), with the Company setting forth certain terms and conditions with
respect to the liquidated damages amount contemplated by Section 8.2(f); and

WHEREAS, Parent, Subsidiary and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

THE MERGER

SECTION 1.1. The Merger. Subject to the terms and conditions of this Agreement,
at the Effective Time, in accordance with this Agreement, the MGCL and the Act,
the Company shall be merged with and into Subsidiary. At the Effective Time, the
separate existence of the Company shall cease and Subsidiary shall continue as
the surviving entity in the Merger (the “Surviving Entity”).

SECTION 1.2. Effective Time of the Merger. Simultaneously with or as soon as
practicable following the Closing, (i) Parent and the Company shall cause duly
executed articles of merger to be filed with and accepted for record by the
State Department of Assessments and Taxation of Maryland (the “SDAT”) in
accordance with Section 3-107 of the MGCL (the “Merger Filing”), and
(ii) Subsidiary shall file a certificate of merger with the Secretary of State
of the State of Delaware in accordance with Section 18-209 of the Act (the
“Delaware Filing”). The Merger shall become effective upon such time as the
Merger Filing has been accepted for record by the SDAT, or such later time as
the parties hereto have agreed upon and designated in such filing in accordance
with the MGCL as the effective time of the Merger, but not to exceed 30 days
after the Merger Filing is accepted for record by the SDAT (the “Effective
Time”).

SECTION 1.3. Effects of the Merger. The Merger shall have the effects set forth
in the applicable provisions of the MGCL, including Section 3-114, and the Act,
including Section 18-209(g). Without limiting the generality of the foregoing,
at the Effective Time, except as otherwise provided in this Agreement, all the
property, rights, privileges, powers and franchises, and all and every other
interest of Subsidiary and the Company, shall vest in the Surviving Entity, and
all debts, liabilities and duties of Subsidiary and the Company shall become the
debts, liabilities and duties of the Surviving Entity.

SECTION 1.4. Closing. Subject to the satisfaction or waiver of the conditions to
the obligations of the parties to effect the Merger set forth in this Agreement,
a closing to effectuate the consummation of the Merger (the “Closing”) shall
take place at 10:00 a.m. local time on the third business day following the
satisfaction or waiver of all the conditions set forth in Article VII (other
than conditions which, by their nature, are to be satisfied at the Closing, but
subject to the satisfaction or waiver of those conditions), at the offices of
Clifford Chance US LLP, 31 West 52nd Street, New York, New York, or at such
other time or place as Parent and the Company may agree. The date on which the
Closing occurs is sometimes referred to in this Agreement as the “Closing Date.”

SECTION 1.5. Other Transactions. Parent shall have the option, in its sole
discretion and without requiring the further consent of the Company or any
Company Subsidiary, or any of their board of directors (or equivalent bodies),
owners, partners or shareholders, upon reasonable notice to the Company, to
request that the Company, prior to the Closing, and upon such request the
Company shall, convert or cause the conversion of one or more Company
Subsidiaries that are organized as corporations into limited liability companies
(or other entities), on the basis of organizational documents as reasonably
requested by Parent (each, a “Requested Transaction”); provided, however, that
(i) none of the Requested Transactions shall delay or prevent the completion of
the Merger, (ii) the Requested Transactions shall be implemented as close as
possible to the Effective Time (but after all conditions to Closing set forth in
Article VII (other than conditions that, by their nature, are to be satisfied at
the Closing) have been satisfied or waived), (iii) neither the Company nor any
Company Subsidiary shall be required to take any action in contravention of any
laws, (iv) the consummation of any such Requested Transactions shall be
contingent upon the receipt by the Company of a written notice from Parent
confirming that all of the conditions set forth in Sections 7.1 and 7.2 have
been satisfied (or, with respect to Section 7.2, at the option of Parent,
waived) and that Parent and Subsidiary are prepared to proceed immediately with
the Closing (it being understood that in any event the Requested Transactions
will occur prior to the Closing), (v) the Requested Transactions (or the
inability to complete the Requested Transactions) shall not affect or modify the
obligations of Parent and Subsidiary under this Agreement, (vi) neither the
Company nor any Company Subsidiary shall be required to take any such action
that could adversely affect the qualification of the Company as a “real estate
investment trust” (a “REIT”) within the meaning of Section 856 of the Code,
(vii) neither the Company nor any Company Subsidiary shall be required to take
any such action that could reasonably be expected to result in any Taxes being
imposed on, or any adverse Tax consequences to, any stockholder of the Company
incrementally greater than the Taxes or other adverse Tax consequences to such
stockholders in connection with the consummation of this Agreement in the
absence of such action taken pursuant to this Section 1.5 unless such
stockholders are fully and unconditionally indemnified by Parent and Subsidiary
for such incremental Taxes and (viii) the Requested Transactions shall not
result in a reduction of the Common Stock Price. Promptly following request by
the Company, Parent shall advance to the Company all reasonable out-of-pocket
costs to be incurred by the Company or any Company Subsidiary or, promptly
following request by the Company, reimburse the Company for all reasonable
out-of-pocket costs incurred by the Company or any Company Subsidiary in
connection with any reasonable actions taken by the Company or any Company
Subsidiary in accordance with this Section 1.5. Parent and Subsidiary, on a
joint and several basis, hereby agree to indemnify and hold harmless the
Company, each Company Subsidiary and each of their respective directors,
officers, employees, affiliates, agents and other representatives from and
against any and all liabilities, losses, damages, claims, costs, expenses,
interest, awards, judgments and penalties suffered or incurred by any of them in
connection with or as a result of taking such actions.

ARTICLE II

THE SURVIVING ENTITY

SECTION 2.1. Certificate of Formation. The certificate of formation of
Subsidiary as in effect immediately prior to the Effective Time shall be the
certificate of formation of the Surviving Entity after the Effective Time until
thereafter amended in accordance with applicable law.

SECTION 2.2. Operating Agreement. The operating agreement of Subsidiary as in
effect immediately prior to the Effective Time shall be the operating agreement
of the Surviving Entity after the Effective Time until thereafter amended in
accordance with its terms and applicable law.

SECTION 2.3. Managers. The managers of Subsidiary immediately prior to the
Effective Time shall be the managers of the Surviving Entity from and after the
Effective Time and shall serve in accordance with the certificate of formation
and operating agreement of the Surviving Entity until their respective
successors are duly elected or appointed and qualified or until their earlier
death, resignation or removal.

SECTION 2.4. Officers. The officers of the Surviving Entity shall be appointed
by the managers of the Surviving Entity, effective immediately from and after
the Effective Time and shall serve in accordance with the certificate of
formation and operating agreement of the Surviving Entity until their respective
successors are duly elected or appointed and qualify or until their earlier
death, resignation or removal.

ARTICLE III

EFFECT OF THE MERGER ON THE STOCK OF THE CONSTITUENT

CORPORATIONS; SURRENDER OF CERTIFICATES

SECTION 3.1. Conversion of Company Common Stock in the Merger. At the Effective
Time, by virtue of the Merger and without any further action on the part of any
holder of any stock of Parent, Subsidiary or the Company:

(a) each previously-issued share of Company Common Stock that remains
outstanding immediately prior to the Effective Time, other than any shares
required to be canceled pursuant to Section 3.1(b), automatically shall be
converted into the right to receive the Common Stock Price, payable to the
holder thereof, in each case without interest, and all such shares of Company
Common Stock, when so converted, no longer shall be outstanding and
automatically shall be cancelled and retired and shall cease to exist, and each
holder of a certificate representing any such shares of Company Common Stock
shall cease to have any rights with respect thereto, except the right to receive
the Common Stock Price per share therefor, without interest, upon the surrender
of such certificate in accordance with Section 3.3; and

(b) each share of Company Common Stock of the Company, if any, owned of record
or beneficially, directly or indirectly, by Parent or Subsidiary or held by any
Company Subsidiary immediately prior to the Effective Time (other than shares
held in a fiduciary capacity) automatically shall be canceled and retired and
shall cease to exist and no cash or other consideration shall be delivered or
deliverable in exchange therefor. As used in this Agreement, a "Company
Subsidiary” means any corporation, partnership, limited liability company, joint
venture or other legal entity of which the Company (either directly or through
or together with one or more of the Company Subsidiaries) owns more than 50% of
the stock, voting securities or ownership or equity interest.

SECTION 3.2. Subsidiary Units. Each issued and outstanding common unit of
Subsidiary that is issued and outstanding immediately prior to the Effective
Time shall continue to be one issued and outstanding common unit, of the
Surviving Entity.

SECTION 3.3. Surrender and Exchange of Certificates.

(a) Prior to the Effective Time, Parent shall designate a bank or trust company
reasonably acceptable to the Company to act as paying agent in the Merger (the
“Paying Agent”), and at or prior to the Effective Time Parent shall deposit with
the Paying Agent cash in an amount equal to the aggregate amounts payable under
Sections 3.1(a) and 3.6 (such amount to include the funds previously subject to
the Escrow Agreement, which shall be released to the Paying Agent at the
Effective Time). The funds so deposited with the Paying Agent shall be held by
the Paying Agent and applied by it in accordance with this Section 3.3 and
Section 3.6.

(b) Not later than the first business day following the Effective Time, Parent
shall cause the Paying Agent to mail to each holder of record of a certificate
or certificates that immediately prior to the Effective Time represented
outstanding shares of Company Common Stock (the "Company Certificates”), whose
shares were converted into the right to receive the Common Stock Price pursuant
to Section 3.1(a), (i) a letter of transmittal (which shall specify that
delivery shall be effected, and risk of loss and title to the Company
Certificates shall pass, only upon actual delivery of the Company Certificates
to the Paying Agent and shall be in such form and have such other provisions as
Parent reasonably may specify), and (ii) instructions for use in effecting the
surrender of the Company Certificates in exchange for the Common Stock Price.
Upon delivery to the Paying Agent of a Company Certificate, a duly executed
letter of transmittal and such other documents specified in the instructions for
use referred to above as the Paying Agent reasonably shall require, the holder
of such Company Certificates shall be entitled promptly to receive in exchange
therefor the Common Stock Price for each share of Company Common Stock formerly
represented thereby, in accordance with Section 3.1(a), and the Company
Certificates so surrendered shall be canceled. If a transfer of ownership of
shares of Company Common Stock has occurred but has not been registered in the
transfer records of the Company, a check representing the aggregate Common Stock
Price applicable to those shares may be issued to the transferee if the Company
Certificate representing such shares of Company Common Stock is presented to the
Paying Agent accompanied by all documents and endorsements required to evidence
and effect such transfer and by evidence that any applicable stock transfer
taxes have been paid. Until surrendered as provided in this Section 3.3, each
Company Certificate shall be deemed at all times after the Effective Time to
represent only the right to receive upon such surrender the Common Stock Price
for each share of Company Common Stock represented thereby. No interest will be
paid or accrue on any amounts payable upon surrender of any Company Certificate.

(c) Promptly following the date that is one year after the Effective Time, the
Paying Agent shall deliver to Parent all cash and any documents in its
possession relating to the transactions described in this Agreement, and the
Paying Agent’s duties shall terminate. Thereafter, each holder of a Company
Certificate may surrender such Company Certificate to the Surviving Entity or
Parent and (subject to applicable abandoned property, escheat or other similar
laws) receive in exchange therefor the Common Stock Price, payable upon due
surrender of the Company Certificate without any interest thereon.
Notwithstanding the foregoing, none of the Paying Agent, Parent, Subsidiary, the
Company or the Surviving Entity shall be liable to a holder of shares of Company
Common Stock for any amounts properly delivered to a public official pursuant to
any applicable abandoned property, escheat or other similar laws.

(d) If any Company Certificate shall have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the person claiming such Company
Certificate to be lost, stolen or destroyed, the Paying Agent shall issue in
exchange for such lost, stolen or destroyed Company Certificate the Common Stock
Price deliverable in respect thereof determined in accordance with this
Article III; provided, however, that Parent or the Paying Agent may, in its
discretion, require the delivery of a reasonable indemnity or bond against any
claim that may be made against the Surviving Entity with respect to such Company
Certificate or ownership thereof.

SECTION 3.4. Tax Withholding. Each of Parent and the Surviving Entity shall be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement to any former holder of shares of Company Common
Stock or of Options such amounts as Parent or the Surviving Entity is required
to deduct and withhold with respect to the making of such payment under the
Code, or any other provision of federal, state, local or foreign tax law. To the
extent that amounts are so withheld by Parent or the Surviving Entity, such
withheld amounts (i) shall be remitted by Parent or Surviving Entity, as
applicable, to the applicable Governmental Authority, and (ii) shall be treated
for all purposes of this Agreement as having been paid to the former holder of
the shares of Company Common Stock or Options in respect of which such deduction
and withholding was made by Parent or the Surviving Entity.

SECTION 3.5. Closing of the Company’s Transfer Books. At and after the Effective
Time, holders of Company Certificates shall cease to have any rights as
stockholders of the Company, and the Company Share Certificates shall represent
solely the right to receive the Common Stock Price pursuant to Section 3.1(a),
without interest. At the Effective Time, the stock transfer books of the Company
shall be closed and no transfer of shares of Company Common Stock that were
outstanding immediately prior to the Effective Time shall thereafter be made.
If, after the Effective Time, subject to the terms and conditions of this
Agreement, Company Certificates formerly representing shares of Company Common
Stock are presented to the Surviving Entity, they shall be canceled and
exchanged for the Common Stock Price in accordance with this Article III.

SECTION 3.6. Options.

(a) As of the Effective Time, each option, warrant or other similar right to
acquire shares of Company Common Stock (each an “Option”) that then remains
outstanding and originally was granted under any Company Plan, whether or not
then vested or exercisable, automatically shall be terminated at the Effective
Time and converted into the right of the holder thereof to receive thereupon in
full satisfaction of such Option as of the Effective Time, an amount in cash
(net of any applicable withholding taxes) equal to the product of (x) the
excess, if any, of the Common Stock Price over the applicable exercise price of
such Option and (y) the number (determined without reference to vesting
requirements or other limitations on exercisability) of shares of Company Common
Stock issuable upon exercise of such Option.

(b) Prior to the Effective Time, the Company will obtain all consents and make
all amendments, if any, to the terms of the Company Plans and each outstanding
award agreement issued pursuant to the Company Plans, as applicable, that are
necessary to give effect to the provisions of this Section 3.6. Parent shall
direct the Paying Agent to make the payments required under this Section 3.6 at
or as promptly as practicable following the Effective Time.

SECTION 3.7. No Right to Fair Value. No dissenters’, appraisal or other similar
rights shall be available with respect to the Merger or any other transaction
contemplated hereby so long as the provisions of Section 3-202(c)(1) of the MGCL
are applicable.

SECTION 3.8. Further Assurances. At and after the Effective Time, the officers
and directors of the Surviving Entity will be authorized to execute and deliver,
in the name and on behalf of the Company or Subsidiary, any deeds, bills of
sale, assignments or assurances and to take and do, in the name and on behalf of
the Company or Subsidiary, any other actions and things to vest, perfect or
confirm of record or otherwise in the Surviving Entity any and all right, title
and interest in, to and under any of the rights, properties or assets acquired
or to be acquired by the Surviving Entity as a result of, or in connection with,
the Merger.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to Parent and Subsidiary that, except as set
forth in the Company SEC Reports or in the disclosure schedule delivered by the
Company to Parent prior to the execution and delivery of this Agreement (the
“Company Disclosure Schedule”), and except as otherwise expressly contemplated
by this Agreement:

SECTION 4.1. Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland and has all requisite corporate power and authority to own, lease or
otherwise hold its assets and properties and to carry on its business as it is
now being conducted. The Company is qualified to transact business and is in
good standing (with respect to jurisdictions that recognize the concept) in each
jurisdiction in which the properties owned, licensed, used, leased or operated
by it or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified would not have a Company
Material Adverse Effect. As used in this Agreement, a “Company Material Adverse
Effect” means any event, circumstance, change or effect that has a material
adverse effect on the business, assets or financial condition of the Company and
its subsidiaries, taken as a whole, other than effects due to (i) general
economic, market or political conditions, (ii) matters generally affecting the
industries or market sectors in which the Company operates, (iii) the
announcement or expectation of the transactions contemplated by this Agreement
(including any impact on relationships with tenants or employees), (iv) any of
the requirements or limitations imposed on the Company pursuant to this
Agreement, (v) changes in law, (vi) changes in accounting principles, (vii) acts
of war or terrorism, (viii) fluctuations in the share price of the Company
Common Stock, (ix) earthquakes, hurricanes or other natural disasters or acts of
God or (x) damage or destruction of any real property. The Company has made
available to Parent and Subsidiary or filed with the Securities and Exchange
Commission (the “SEC”) complete and correct copies of the charter and bylaws of
the Company as in effect on the date of this Agreement.

SECTION 4.2. Capitalization.

(a) The authorized stock of the Company consists solely of 375,000,000 shares of
Company Common Stock and 125,000,000 shares of Excess Stock, par value $0.01 per
share (“Company Excess Stock”). As of the close of business on June 22, 2007,
(i) 11,046,111 shares of Company Common Stock were issued and outstanding, all
of which were duly and validly issued and are fully paid, nonassessable and free
of preemptive rights arising under the MGCL or the charter and bylaws of the
Company and (ii) no shares of Company Excess Stock were issued and outstanding.

(b) Section 4.2(b) of the Company Disclosure Schedule contains a complete and
correct list setting forth, as of June 22, 2007, the number of Options
outstanding, the weighted average exercise price for all such outstanding
Options and the aggregate number of Options outstanding at each exercise price.

(c) No bonds, debentures, notes or other indebtedness of the Company having the
right to vote on any matters on which stockholders of the Company may vote, are
authorized, issued or outstanding.

(d) Except for the Options, there are no outstanding subscriptions, options,
calls, contracts, scrip, commitments, understandings, restrictions,
arrangements, rights, warrants, stock appreciation or other rights (contingent
or other), including phantom stock rights or preemptive rights, or rights of
conversion or exchange under any outstanding security, instrument or other
agreement, obligating the Company or any Company Subsidiary to issue, deliver or
sell, redeem or repurchase, or cause to be issued, delivered or sold or
repurchased, additional shares of the stock of or interests in the Company or
any Company Subsidiary or obligating the Company or any Company Subsidiary to
grant, extend or enter into any such agreement or commitment and there is no
commitment of the Company or any Company Subsidiary to distribute to holders of
any class of its stock, any dividends, distributions, evidences of indebtedness
or assets. There are no voting trusts, proxies or other agreements or
understandings to which the Company or any Company Subsidiary is a party or is
bound with respect to the voting of any shares of stock of the Company and no
shares of stock of the Company are subject to transfer restrictions imposed by
or with the knowledge, consent or approval of the Company, or other similar
arrangements imposed by or with the knowledge, consent or approval of the
Company, except for restrictions on transfer imposed by the Securities Act and
state securities laws. The Company Common Stock constitutes the only class of
equity securities of Company or its subsidiaries registered or required to be
registered under the Exchange Act.

SECTION 4.3. Ownership Interests in Other Entities. The only Company
Subsidiaries are those listed in Section 4.3 of the Company Disclosure Schedule.
Except for shares of, or ownership interests in, the Company Subsidiaries, the
Company does not own of record or beneficially, directly or indirectly, (i) any
shares of outstanding stock or securities convertible into or exchangeable or
exercisable for stock of any other corporation or (ii) any equity interest in
any limited or unlimited liability company, partnership, joint venture or other
business enterprise. Each Company Subsidiary is a corporation, partnership,
limited liability company or similar business entity duly organized, validly
existing and in good standing (with respect to jurisdictions that recognize the
concept) under the laws of the jurisdiction of its incorporation or organization
and has all requisite corporate, partnership or limited liability company power
and authority to own, lease and otherwise hold its properties and assets and to
carry on its business as it is now being conducted, except where the failure to
be so qualified would not reasonably be expected to have a Company Material
Adverse Effect. All of the issued and outstanding shares of stock of or other
ownership interests in, each Company Subsidiary are validly issued, fully paid,
nonassessable and free of preemptive or similar rights and are owned directly or
indirectly by the Company free and clear of any Liens.

SECTION 4.4. Authority; Non-Contravention; Approvals.

(a) The Company has all requisite corporate power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been approved by the Board of Directors of the Company, and no
other corporate proceeding on the part of the Company is necessary to authorize
the execution and delivery of this Agreement or, except for the approval of the
Merger by the stockholders of the Company by the affirmative vote of holders of
a majority of all the votes entitled to be cast on the matter, in accordance
with the requirements of the MGCL (the “Company Stockholders’ Approval”), the
consummation by the Company of the Merger and the other transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Company and, assuming the due authorization, execution and delivery of this
Agreement by Parent and Subsidiary, constitutes a valid and legally binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except to the extent that enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights or by a court’s
application of general equitable principles.

(b) The execution, delivery and performance of this Agreement by the Company and
the consummation of the Merger and the other transactions contemplated hereby do
not and will not violate, conflict with or result in a breach of any provision
of, or constitute a default under, or result in a right of termination or
acceleration under, or result in the creation of any lien, claim, mortgage,
charge, security interest, right of first refusal or other encumbrance or third
party claim (any of the foregoing, a “Lien”) upon any of the properties or
assets of the Company or any Company Subsidiary under any of the terms,
conditions or provisions of (i) subject to receipt of the Company Stockholders’
Approval, the Company’s charter or bylaws; (ii) the organizational documents of
any Company Subsidiary; (iii) subject to receipt of the Company Regulatory
Approvals and the Company Stockholders’ Approval, any statute, law, ordinance,
rule, regulation, judgment, decree, order, injunction, writ, permit or license
of any court or Governmental Authority applicable to the Company or any Company
Subsidiary or any of their respective properties or assets; or (iv) any note,
bond, mortgage, indenture, deed of trust, loan, credit agreement, license,
franchise, permit, concession, contract, lease or other instrument, obligation
or agreement of any kind to which the Company or any Company Subsidiary is now a
party or by which the Company or any Company Subsidiary or any of their
respective properties or assets may be bound or affected other than (in the case
of clauses (ii), (iii) and (iv) above) any such violation, conflict, breach,
default, termination, acceleration or creation of Liens as would not reasonably
be expected, to have a Company Material Adverse Effect.

(c) Except for (i) the filing with the SEC of a proxy statement (as amended and
supplemented, the “Proxy Statement”) and related proxy materials to be used in
soliciting the Company Stockholders’ Approval and the filing of such other
reports under and such other compliance with the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations thereunder
as may be required in respect of this Agreement and the transactions
contemplated hereby, (ii) the Merger Filing and (iii) compliance with the rules
and regulations of the NASDAQ Global Market (the filings and approvals referred
to in clauses (i) through (iii) are sometimes collectively referred to in this
Agreement as the “Company Regulatory Approvals”), no declaration, filing or
registration with, or notice to, or authorization, consent, order or approval
of, any federal, state, local, municipal or foreign government, whether
national, regional or local, any instrumentality, subdivision, court,
administrative agency or commission or other authority thereof, or any
quasi-governmental or private body exercising any regulatory, taxing or other
governmental or quasi-governmental authority (any of the foregoing, a
"Governmental Authority”) is required to be obtained or made in connection with
or as a result of the execution and delivery of this Agreement by the Company or
the consummation by the Company of the Merger and the other transactions
contemplated hereby, other than such declarations, filings, registrations,
notices, authorizations, consents, orders or approvals as, if not made or
obtained, as the case may be, would not reasonably be expected to have a Company
Material Adverse Effect.

(d) No “business combination,” “fair price,” “moratorium,” “control share
acquisition” or other similar statute or regulation restricts, or at the
Effective Time will restrict, the Merger or the other transactions contemplated
by this Agreement.

(e) The Board of Directors of the Company has (i) declared the Merger advisable
on substantially the terms set forth herein, (ii) directed that the Merger be
submitted for consideration at a meeting of the stockholders of the Company and
(iii) resolved to recommend that the Company’s stockholders approve the Merger.

SECTION 4.5. SEC Reports and Financial Statements.

(a) The Company previously has made available to Parent (for this purpose,
filings that are publicly available on the SEC’s EDGAR system are deemed to have
been made available) each registration statement, report, proxy statement or
information statement, including all amendments and supplements (each a “Company
SEC Report”) filed by the Company since January 1, 2005 pursuant to the
Securities Act of 1933, as amended (the “Securities Act”) or the Exchange Act.
Since December 31, 2005, the Company has filed with the SEC all Company SEC
Reports required to be so filed under the Exchange Act, and each such Company
SEC Report complied in all material respects, when filed, with all applicable
requirements of the Exchange Act (including the applicable rules and regulations
thereunder). As of their respective dates, the Company SEC Reports did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. None
of the Company Subsidiaries is required, under the Exchange Act or by contract,
to make periodic filings with the SEC.

(b) The audited and unaudited financial statements of the Company included in
the Company SEC Reports (the “Company Financial Statements”) were prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a basis consistent with prior periods (except as may be indicated
therein or in the notes thereto, or as may be permitted by the rules and
regulations applicable to quarterly reports on Form 10-Q) and fairly present in
all material respects the financial position and results of operations of the
Company and its consolidated Company Subsidiaries at the dates and for the
periods indicated (subject, in the case of unaudited interim Company Financial
Statements, to normal year-end adjustments and the absence of certain footnote
disclosures). The principal executive officer of the Company and the principal
financial officer of the Company have made the certifications required by
Sections 302 and 906 of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated by the SEC thereunder with respect to each Company SEC
Report subject to that requirement.

(c) The Company maintains disclosure controls and procedures in accordance with
Rule 13a-15 under the Exchange Act. Those controls and procedures are effective
to ensure that all material information concerning the Company and the Company
Subsidiaries is made known on a timely basis to the individuals responsible for
the preparation of the Company’s filings with the SEC. Since January 1, 2004,
the Company has not received notice from the SEC that any of its accounting
policies or practices are the subject of any review, investigation or challenge
except for comments furnished by the staff of the SEC in respect of Company SEC
Reports that have been addressed or withdrawn.

(d) As of the date of this Agreement, except as set forth in the Company SEC
Reports filed prior to the date of this Agreement, neither the Company nor any
of Company Subsidiary is a party to or bound by any “material contract” (as
defined in Item 601(b)(10) of Regulation S-K promulgated by the SEC).

SECTION 4.6. Absence of Undisclosed Liabilities. Except as disclosed in the
Company Financial Statements, the Company and the Company Subsidiaries did not
have at December 31, 2006, nor to the knowledge of the Company has it or any
Company Subsidiary incurred since that date, any liabilities or obligations
(whether absolute, accrued, contingent or otherwise) of any nature, except
liabilities, obligations or contingencies which (i) were incurred in the
ordinary course of business, (ii) would not reasonably be expected to have a
Company Material Adverse Effect or (iii) have been discharged or paid in full or
will have been discharged or paid in full prior to the Effective Time. Since
December 31, 2004, neither the Company nor any Company Subsidiary has been a
party to any asset securitization transaction or “off-balance sheet arrangement”
(as defined in Rule 303 of Regulation S-K promulgated under the Exchange Act).
As used in this Agreement, "to the knowledge of the Company” means to the actual
knowledge of the persons named in Section 4.6 of the Company Disclosure
Schedule.

SECTION 4.7. Absence of Certain Changes or Events. Since the date of the most
recent balance sheet included in the Company Financial Statements through the
date of this Agreement, and except as disclosed in any Company SEC Report filed
before the date of this Agreement, (a) neither the Company nor any Company
Subsidiary has suffered or experienced any change, event or development that has
had a Company Material Adverse Effect; (b) the Company and the Company
Subsidiaries have conducted their respective businesses only in the ordinary
course consistent with past practice; and (c) there has not occurred (i) any
declaration, setting aside or payment of any dividend, or other distribution in
cash, stock or property in respect of the stock of the Company (other than
regular quarterly dividends), or any repurchase, redemption or other acquisition
by the Company of any outstanding shares of stock or other securities of, or
other ownership interests in, the Company; (ii) any split, combination,
subdivision or reclassification of any of the Company’s stock or issuance or
authorization of issuance of any other securities in respect of, in lieu of, or
in substitution for, shares of its stock, except as expressly contemplated by
this Agreement; (iii) any amendment of any term of any outstanding security of
the Company; or (iv) any change by the Company in financial accounting
principles, practices or methods, except as required by GAAP or by a change of
law, statute, rule or regulation.

SECTION 4.8. Litigation. As of the date of this Agreement, (i) there are no
claims, suits, actions, arbitrations, mediations, investigations or proceedings
pending or, to the knowledge of the Company, threatened against the Company or
any Company Subsidiary or any of its or their respective properties or assets or
any director, officer or employee of the Company or any Company Subsidiary or
other person, in each case for whom the Company or any Company Subsidiary may be
liable that reasonably would be expected to have a Company Material Adverse
Effect or materially adversely affect the Company’s ability to perform its
obligations under this Agreement and (ii) the Company is not subject to any
judgment, decree, injunction, rule, order or award of any Governmental Authority
or arbitrator that prohibits or would reasonably be expected to delay the
consummation of the Merger.

SECTION 4.9. Information Supplied. The definitive Proxy Statement will not, on
the date it is first mailed to the stockholders of the Company, contain any
untrue statement of a material fact, or omit to state any material fact required
to be stated therein or necessary to make the statements made therein, in light
of the circumstances under which they are made, not misleading and will not, at
the time of the meeting of the Company’s stockholders to which the Proxy
Statement relates (the “Stockholders Meeting”), omit to state any material fact
necessary to correct any statement in any earlier communication with respect to
the solicitation of proxies for the Stockholders Meeting that shall have become
false or misleading in any material respect. The definitive Proxy Statement
will, when filed by the Company with the SEC, comply as to form in all material
respects with the applicable provisions of the Exchange Act and the rules and
regulations thereunder. Notwithstanding the foregoing, the Company makes no
representation or warranty with respect to any information that may be supplied
by or on behalf of Parent or Subsidiary and included in the Proxy Statement.

SECTION 4.10. Compliance with Laws; Permits. The Company is not in violation of,
nor since December 31, 2005 has it received any written notice of violation of,
any applicable law, statute, order, rule, regulation, ordinance or judgment of
any Governmental Authority, except for violations that would not reasonably be
expected to have a Company Material Adverse Effect. The Company and the Company
Subsidiaries have all permits, licenses, franchises, variances, exemptions,
orders and other governmental authorizations, certificates, consents and
approvals necessary to conduct their businesses as presently conducted and to
own their assets and properties (collectively, the “Company Permits”), except
for such permits, licenses, franchises, variances, exemptions, orders,
authorizations, certificates, consents and approvals the absence of which would
not reasonably be expected to have a Company Material Adverse Effect. The
Company and the Company Subsidiaries are not in violation of the terms of any
Company Permit, except for such violations as would not reasonably be expected
to have a Company Material Adverse Effect.

SECTION 4.11. Compliance with Agreements. The Company and the Company
Subsidiaries are not in breach or violation of or in default in the performance
or observance of any term or provision of, and no event has occurred that, with
or without lapse of time, notice or action by a third party, would result in a
default on the part of the Company or any Company Subsidiary under (i) the
Company’s charter or bylaws, (ii) the comparable organizational instruments of
any Company Subsidiary or (iii) any contract, commitment, agreement, indenture,
mortgage, hypothecation, loan agreement or credit agreement, note, lease, bond,
license, deed of trust, approval or other instrument to which the Company or any
of the Company Subsidiaries is a party or by which any of them is bound or to
which any of their properties or assets are subject, other than, in the case of
clauses (ii) and (iii), such breaches, violations and defaults as would not
reasonably be expected to have a Company Material Adverse Effect.

SECTION 4.12. Taxes.

(a) As used in this Agreement, (i) “Tax” or “Taxes” shall mean any federal,
state, local or foreign income, gross receipts, license, payroll, employment,
excise, severance, windfall profits, environmental (including taxes under Code
Section 59A), franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, rollback, registration, value added, alternative or ad-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not or additional amount imposed by any
Governmental Authority or any obligation to pay Taxes imposed on any entity for
which a party to this Agreement is liable as a result of any indemnification
provision or other contractual obligation and (ii) "Tax Return” shall mean any
return, declaration, report, claim for refund, or information return, or similar
statement relating to Taxes, including any amendment thereof.

(b) Each of the Company and the Company Subsidiaries (i) has timely filed (or
had filed on its behalf) all material Tax Returns and reports required to be
filed by it (after giving effect to any filing extension properly granted by a
Governmental Authority) and all such Tax Returns and reports are true, correct
and complete in all material respects, and (ii) has paid (or had paid on its
behalf) within the time and manner prescribed by law, all material Taxes. The
most recent Company Financial Statements contained in the Company SEC Reports
reflect an adequate reserve for all material Taxes payable by the Company and
the Company Subsidiaries for all taxable periods and portions thereof through
the date of such financial statements. True, correct and complete copies of all
material federal and state Tax Returns for the Company and the Company
Subsidiaries requested by Parent or its representatives have been delivered or
made available to representatives of Parent. Neither the Company nor any Company
Subsidiary has received notice that any audits or unpaid deficiencies for any
material Taxes have been proposed, asserted or assessed against the Company or
any of the Company Subsidiaries or with respect to their properties, including
claims by any Governmental Authority in a jurisdiction where the Company or any
Company Subsidiary does not file Tax Returns that the Company or such Company
Subsidiary is, or may be, subject to taxation by that jurisdiction. No requests
for waivers of any statute of limitations in respect of Taxes have been made and
no extensions of the time to assess or collect any such Tax are pending and no
such waiver remains in effect. There are no liens for any material Taxes upon
the assets of the Company or any Company Subsidiary except for statutory liens
for Taxes not yet due. Neither the Company nor any of the Company Subsidiaries
is a party to or subject of any audit, examination, action or proceedings by any
Governmental Authority for assessment or collection of any material Tax, to the
knowledge of Company no audit, examination, action or proceeding in respect of
any material Taxes involving the Company or any Company Subsidiary is being
considered by any Tax authority, and no claim for assessment or collection of
any material Tax has been assessed against the Company or any Company
Subsidiary.

(c) The Company and each of the Company Subsidiaries have withheld and paid
within the time and manner prescribed by law all material Taxes required to have
been withheld and/or paid in connection with amounts paid or owing the any
employee, former employee, independent contractor, creditor, stockholder, or
other third party.

(d) Neither the Company nor any of the Company Subsidiaries has requested,
received or is subject to any written ruling of a Governmental Authority related
to Taxes or has entered into any written and legally binding agreement with a
Governmental Authority relating to Taxes.

(e) Neither the Company nor any of the Company Subsidiaries has made any
payments, are obligated to make any payments, or are parties to an agreement
that could obligate them to make any payments that will not be deductible under
Code Sections 162(m) or 280G.

(f) The Company has incurred no liability for any material Taxes under Code
Sections 1374, 857(b), 860(c) or 4981, IRS Notice 88-19, Treasury
Regulation Section 1.337(d)-5, Treasury Regulation Section 1.337(d)-6 or
1.337(d)-7 (or any provision of similar effect) including, without limitation,
any Tax arising from a prohibited transaction described in Code
Section 857(b)(6). To the knowledge of the Company, no event has occurred, and
no condition or circumstance exists which presents a risk that any material Tax
described in the preceding sentence will be imposed on the Company or any
Company Subsidiary. No asset or portion thereof held directly or indirectly by
the Company is subject to the “built in gains tax” under Code Section 1374
pursuant to Treasury Regulation Section 1.337(d)-7 or any applicable predecessor
guidance or regulation.

(g) Neither the Company nor any of the Company Subsidiaries (i) is a party to or
is otherwise subject to any Tax allocation, indemnity or sharing agreement or
(ii) has any liability for the Taxes of another person (1) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
law), (2) as a transferee or successor or (3) under law, by contract or
otherwise. Neither the Company nor any Company Subsidiary is subject to any
adjustment under Section 481 of the Code.

(h) The Company, (i) for all taxable years commencing with the Company’s taxable
year ended December 31, 2003 through December 31, 2006 has been subject to
taxation as a real estate investment trust (a “REIT”) within the meaning of
Section 856 of the Code and has satisfied all requirements to qualify as a REIT
for such years and (ii) has been owned and operated since December 31, 2006 and
will continue to be owned and to operate in a manner that will permit it to
qualify as a REIT for the taxable year of the Company that will end upon the
Effective Time independent of (and without compliance with or reliance upon) any
procedure for payment of a deficiency or other post-Closing dividend. No
challenge to the Company’s qualification as a REIT is pending or has been
threatened in writing. No Company Subsidiary is a corporation for U.S. federal
income tax purposes, other than a corporation that qualifies as a “qualified
REIT subsidiary,” within the meaning of Section 856(i)(2) of the Code, or as a
“taxable REIT subsidiary,” within the meaning of Section 856(l) of the Code.
Each Company Subsidiary that is a partnership, joint venture, or limited
liability company has been since its formation treated for U.S. federal income
tax purposes as a partnership or disregarded entity, as the case may be, and not
as a corporation or an association taxable as a corporation. Section 4.2 of the
Company Disclosure Schedule lists all the Company Subsidiaries which are (i)
“taxable REIT subsidiaries” within the meaning of Code Section 856(l) or (ii)
“qualified REIT subsidiaries” within the meaning of Code Section 856(i).

(i) Neither the Company nor any Company Subsidiary has distributed stock of
another person, or has had its stock distributed by another person, in a
transaction that was purported or intended to be governed in whole or in part by
Code Section 355. Neither the Company nor any of the Company Subsidiaries has
disposed of any property in a transaction intended to qualify for tax deferred
treatment under Code Section 1031 or 1033 in which the Company or any Company
Subsidiary, as the case may be, has yet to acquire a replacement property or has
not otherwise completed such exchange. The Company does not have any earnings
and profits attributable to it or any other corporation in any non-REIT year
within the meaning of Code Section 857. Neither the Company nor any Company
Subsidiary is or has been a party to any “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4(b).

SECTION 4.13. Employee Benefit Plans; ERISA.

(a) As used in this Agreement, (i) “Company Plan” means (x) each employee
pension benefit plan (as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) (“Pension Plan”);
and each employee welfare benefit plan (as such term is defined in Section 3(1)
of ERISA) (“Welfare Plan”) maintained by the Company or any of its ERISA
Affiliates, and (y) each stock option, stock purchase, stock appreciation right
and stock based plan and each material deferred compensation, employment,
severance, change in control, incentive, bonus, medical, fringe benefit, life
insurance, vacation, layoff, dependent care, legal services, cafeteria plan, or
agreement, arrangement, policy or program maintained or contributed to by the
Company or a Company Subsidiary for the benefit of current or former employees
or current or former directors of the Company or a Company Subsidiary; and (ii)
“ERISA Affiliate” means any trade or business whether or not incorporated, under
common control with the Company within the meaning of Section 414(b), (c), (m),
or (o) of the Code or Section 4001(b) of ERISA.

(b) With respect to each material Company Plan, the Company has made available
to Parent a true, correct and complete copy of: (i) any material current plan
documents and amendments thereto; (ii) for the most recently ended plan year,
all IRS Form 5500 series forms (and any financial statements and other schedules
attached thereto) filed with respect to any Company Plan; (iii) all current
summary plan descriptions and subsequent summaries of material modifications
with respect to each Company Plan for which such descriptions and modifications
are required under ERISA; and (iv) the most recent IRS determination letter for
each Pension Plan that is intended to be qualified under Section 401(a) of the
Code. All Company Plans are listed in Section 4.13(b) of the Company Disclosure
Schedule.

(c) Neither the Company nor any of its ERISA Affiliates maintains or has, within
the previous six years, maintained a Pension Plan that is subject to Section 412
of the Code or Title IV of ERISA.

(d) Neither the Company nor any of its ERISA Affiliates currently has within the
previous six years been obligated to contribute to any multiemployer plan, as
defined in Section 3(37) of ERISA, that is subject to ERISA.

(e) No Company Plan that is a Welfare Plan provides for continuing benefits or
coverage for any participant or beneficiary or covered dependent or a
participant after such participant’s termination of employment, except to the
extent required by law.

(f) With respect to any Welfare Plan, (i) no such plans are “multiple employer
welfare arrangements” within the meaning of Section 3(40) of ERISA and (ii) no
such plan is a “voluntary employees’ beneficiary association” within the meaning
of Section 501(c)(9) of the Code or other funding arrangement for the provision
of welfare benefits (such disclosure to include the amount of any such funding).

(g) Each Company Plan (i) has been administered in material compliance with its
terms and is in material compliance with the applicable provisions of ERISA, the
Code and other applicable laws; and (ii) that is intended to be a qualified plan
within the meaning of Section 401(a) of the Code has a favorable determination
from the IRS as to its qualified status or is within the remedial amendment
period for making any required changes and to the knowledge of the Company there
are no circumstances likely to result in revocation of any such favorable
determination letter.

(h) With respect to each Company Plan, except as would not reasonably be
expected to have a Company Material Adverse Effect, (i) there are no inquiries
or proceedings pending or threatened by the IRS, the Department of Labor, any
Governmental Authority or any participant or beneficiary (other than claims for
benefits in the ordinary course) with respect to the design or operation of the
Company Plans; and (ii) the Company has made all material contributions required
under the terms of such Company Plans.

(i) Notwithstanding any other representation or warranty contained in this
Article IV, the representations and warranties contained in this Section 4.13
constitute the sole representations and warranties of the Company relating to
the subject matter hereof.

SECTION 4.14. Labor Controversies. There are no controversies pending or, to the
knowledge of the Company, threatened between the Company or any Company
Subsidiary and any of their respective employees that reasonably would be
expected to have a Company Material Adverse Effect. Neither the Company nor any
Company Subsidiary is a party to any collective bargaining agreement or other
labor union contract applicable to persons employed by the Company or any
Company Subsidiary, nor to the knowledge of the Company are there any pending
activities or proceedings of any labor union to organize any such employees.

SECTION 4.15. Real Estate.

(a) Section 4.15(a) of the Company Disclosure Schedule contains a true and
complete list of all real property owned beneficially or of record by the
Company or any Company Subsidiary or leased to the Company or any Company
Subsidiary pursuant to a ground lease, in each case as of the date of this
Agreement (all such real property, together with all buildings, structures and
other improvements located on or under such real property and all easements,
rights and appurtenances to such real property, are individually referred to
herein as “Company Property” and collectively referred to herein as the “Company
Properties”).

(b) Except as would not reasonably be expected to have a Company Material
Adverse Effect, the Company or a Company Subsidiary, as applicable, owns good
and marketable fee simple title to, or has a valid leasehold interest pursuant
to a ground lease in, each of the Company Properties, in each case free and
clear of all Liens other than any (i) Liens for Taxes or other governmental
charges not yet due and payable or that are being contested in good faith,
(ii) mechanics’, carriers’, warehousemen’s, workers’ and other similar Liens,
(iii) Liens on assets incurred to finance the acquisition of such assets or the
construction of improvements thereon, (iv) easements, rights of way, building,
zoning and other similar encumbrances or title defects, (v) Liens on assets
incurred in the ordinary course of business, (vi) the Company Leases
(hereinafter defined) and (vii) other Liens that do not materially impair the
use of the underlying property in the ordinary course.

(c) Section 4.15(c) of the Company Disclosure Schedule contains a true and
complete list of each lease to which the Company or any Company Subsidiary is a
party, as lessee. Except as would not reasonably be expected to have a Company
Material Adverse Effect, each such lease is in full force and effect and is
valid, binding and enforceable in accordance with its terms against (i) the
Company or the applicable Company Subsidiary, and (ii) to the knowledge of the
Company, the other parties thereto. The Company has made available to Parent
true and complete copies of all such leases and all material amendments thereto
as of the date hereof (except for discrepancies or omissions that would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect).

(d) Except for discrepancies or omissions that would not reasonably be expected
to have a Company Material Adverse Effect, the rent rolls for the Company
Properties previously made available by the Company to Parent, are true and
complete and list each lease under which the Company or a Company Subsidiary was
a landlord that was in effect, in each case as of the respective dates of such
rent rolls (such leases, together with all amendments, modifications, renewals,
extensions and guarantees related thereto are individually referred to herein as
a "Company Lease” and collectively, referred to herein as “Company Leases”).
Except as would not reasonably be expected to have a Company Material Adverse
Effect, each Company Lease is in full force and effect and is valid, binding and
enforceable in accordance with its terms against (i) the Company or the
applicable Company Subsidiary, and (ii) to the knowledge of the Company, the
other parties thereto.

(e) Neither the Company nor any of the Company Subsidiaries has received any
written notice to the effect that (i) any condemnation or rezoning proceeding is
pending or threatened with respect to any of the Company Properties, or (ii) any
zoning regulation or ordinance, building or similar law, code, ordinance order
or regulation has been violated for any Company Property, which violation has
not been cured, except in the cases of clauses (i) and (ii) above as would not
reasonably be expected to have a Company Material Adverse Effect.

(f) Except as would not reasonably be expected to have a Company Material
Adverse Effect, neither the Company nor any of the Company Subsidiaries has
granted any unexpired option or right of first refusal with respect to the
purchase of a Company Property or any portion thereof.

(g) Notwithstanding any other representation or warranty contained in this
Article IV, the representations and warranties contained in this Section 4.15
constitute the sole representations and warranties of the Company relating to
the Company Properties.

SECTION 4.16. Environmental Matters.

(a) As used in this Agreement, (i) "Environmental Claim" means any and all
administrative, regulatory, judicial or third-party claims, demands, notices of
violation or non-compliance, directives, proceedings, investigations, orders,
decrees, judgments or other allegations of noncompliance with or liability or
potential liability, or any responsibility, relating in any way to any
Environmental Law; (ii) "Environmental Law” means any and all applicable
federal, state and local laws, statutes, rules, regulations, ordinances, orders,
decrees and other laws, including common law, relating to the protection of the
environment, natural resources, and health and safety as it relates to
environmental protection including contamination, laws relating to Releases of
Hazardous Material into the environment, and all laws and regulations with
regard to disclosure and reporting requirements respecting Hazardous Materials
and the environment; (iii) "Release” means any release, spill, emission,
discharge, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration into or through the indoor or outdoor environment
(including ambient air, surface water, groundwater and surface or subsurface
strata) or into or out of any property, including the movement of Hazardous
Materials through or in the air, soil, surface water, groundwater or property;
and (iv) "Hazardous Materials” means any element, compound, substance or other
material (including any pollutant, contaminant, hazardous waste, hazardous
substance, chemical substance or product that is listed, classified or regulated
pursuant to any Environmental Law), including any petroleum product, by-product
or additive, asbestos or asbestos-containing material, medical waste, biological
waste, chloroflourocarbon, hydrochloroflourocarbon, lead-containing paint or
plumbing, polychlorinated biphenyls (PCBs), radioactive material, infectious
materials, potentially infectious materials or disinfecting agents, bacteria,
mold, fungi or other toxic growth, regulated under Environmental Laws.

(b) Except as would not reasonably be expected to have a Company Material
Adverse Effect: (i) there are no Hazardous Materials or underground storage
tanks in, on or under the Company Property, except those that are both (A) in
compliance with Environmental Laws and with permits issued pursuant thereto, if
any, and (B) in the case of Hazardous Materials, in amounts not in excess of
that necessary to operate the Company Property or in amounts used by tenants in
the ordinary course of business; (ii) there are no past, present or, to the
knowledge of the Company, threatened Releases of Hazardous Materials in
violation of any Environmental Law or which would require remediation existing
in, on, under or from any Company Property; and (iii) the Company Properties are
owned, leased and operated in compliance with all applicable Environmental Laws.

(c) Except as would not reasonably be expected to have a Company Material
Adverse Effect, none of the Company Properties is subject to any pending or, to
the knowledge of the Company, threatened Environmental Claim.

(d) Except as would not reasonably be expected to have a Company Material
Adverse Effect, no Company Property is subject to any current or, to the
knowledge of the Company, threatened environmental deed restriction, use
restriction, institutional or engineering control or order or agreement with any
Governmental Authority or any other restriction of record.

(e) To the knowledge of the Company, other than as disclosed in any
environmental reports made available to Parent and except as would not
reasonably be likely to have, individually or in the aggregate, a Company
Material Adverse Effect, no Company Property currently contains any radon,
lead-based paint, asbestos-containing material, or mold or fungi.

(f) Notwithstanding any other representation or warranty contained in this
Article IV, the representations and warranties contained in this Section 4.16
constitute the sole representations and warranties of the Company relating to
environmental matters.

SECTION 4.17. Intellectual Property. The Company or one or more of the Company
Subsidiaries owns or has valid rights to use the intellectual property that is
material to the conduct of the business of the Company and the Company
Subsidiaries taken as a whole. The intellectual property rights owned by the
Company are referred to in this Agreement as the "Owned Intellectual Property
Rights” and the intellectual property of third parties that the Company and the
Company Subsidiaries have the right to use are referred to as the “Licensed
Intellectual Property Rights.” To the knowledge of the Company, as of the date
of this Agreement, (i) the conduct of the business of the Company and the
Company Subsidiaries does not infringe any valid and enforceable patents,
trademarks, trade names, service marks or copyrights of third parties, (ii) no
person is infringing the Owned Intellectual Property Rights and (iii) no claim
is pending or has been threatened that asserts any Owned Intellectual Property
Rights are invalid and/or unenforceable except in each case as would not
reasonably be expected to have a Company Material Adverse Effect.
Notwithstanding any other representation or warranty contained in this
Article IV, the representations and warranties contained in this Section 4.17
constitute the sole representations and warranties of the Company relating to
intellectual property.

SECTION 4.18. Contracts. As of the date of this Agreement, there are no
contracts or agreements that are material to the business, assets or financial
condition of the Company and the Company Subsidiaries, taken as a whole,
(i) having a remaining term of more than one year and not terminable (without
penalty) on notice of 12 months or less that require payments per year in the
aggregate in excess of $500,000 or (ii) imposing any material restrictions on
the ability of the Company or any Company Subsidiary to engage in any line of
business, or otherwise imposing material limitations on the conduct of business
by the Company or any Company Subsidiary. Neither the Company nor any Company
Subsidiary is in violation of or in default under any loan or credit agreement,
note, bond, mortgage, indenture, lease, permit, concession, franchise, license
or any other contract, agreement, arrangement or understanding, to which it is a
party or by which it or any of its properties or assets is bound, except for
violations or defaults that would not reasonably be expected to have a Company
Material Adverse Effect.

SECTION 4.19. Affiliate Transactions. Except for agreements entered into in the
ordinary course of business and except as would not reasonably be expected to
have a Company Material Adverse Effect, there are no agreements between the
Company or any Company Subsidiary, on the one hand, and any Affiliate (other
than a Company Subsidiary) of the Company or any Company Subsidiary, on the
other hand, that will require performance by the Company or any Company
Subsidiary on or after the Closing Date.

SECTION 4.20. Brokers and Finders. Except for the fees and expenses payable to
Lazard Frères & Co. LLC (the “Company Financial Advisor”), no agent, broker,
investment banker, financial advisor or other firm or person is entitled to any
brokerage, finder’s, financial advisor’s or other similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Company.

SECTION 4.21. Opinion of Company Financial Advisor. The Company Financial
Advisor has rendered an oral opinion to the Board of Directors of the Company,
to be confirmed by a letter dated the date of this Agreement, to the effect
that, as of such date, the Common Stock Price to be paid to the holders of
Company Common Stock (other than Parent, Subsidiary and any affiliate of Parent)
is fair, from a financial point of view, to such holders, and such opinion has
not been withdrawn, modified or amended.

SECTION 4.22. No Other Representations or Warranties. Except for the
representations and warranties of the Company expressly set forth in this
Agreement, neither the Company nor any other person makes any other express or
implied representation or warranty on behalf of the Company with respect to the
Company, or any Company Subsidiary or its or their respective properties,
financial condition or results of operations or with respect to the Merger or
any of the other transactions contemplated by this Agreement. The
representations and warranties made in this Article IV are in lieu of all other
representations and warranties the Company might have given Parent or
Subsidiary. Parent and Subsidiary each acknowledge that all other warranties
that the Company or anyone purporting to represent the Company gave or might
have given, or that might be provided or implied by applicable law or commercial
practice, are hereby expressly excluded. Neither the Company nor any other
person will have or be subject to any liability or other obligation to Parent,
Subsidiary or any other person in respect of any written or oral communication
to, or use by Parent or Subsidiary of, any information, documents, projections,
forecasts or other material made available to Parent or Subsidiary in connection
with this Agreement, the Merger or the other transactions contemplated by this
Agreement, including the content of any management interviews or presentations.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUBSIDIARY

Parent and Subsidiary jointly and severally represent and warrant to the Company
that:

SECTION 5.1. Organization and Qualification. Each of Parent and Subsidiary is a
limited liability company, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation and has all requisite
limited liability company power and authority to own, lease and otherwise hold
its assets and properties and to carry on its business as it is now being
conducted. Each of Parent and Subsidiary is qualified to transact business and
is in good standing in each jurisdiction in which the properties owned, leased
or operated by it or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified and in good
standing would not reasonably be expected to prevent or delay the consummation
of the Merger.

SECTION 5.2. Authority; Non-Contravention; Approvals.

(a) Parent and Subsidiary each have all requisite limited liability company
power and authority to enter into this Agreement and to consummate the Merger
and the other transactions contemplated hereby. This Agreement has been approved
by the Manager of Parent and adopted by the Manager of Subsidiary and the Merger
has been approved by the sole member of Subsidiary in accordance with applicable
law. No other limited liability company proceeding on the part of Parent or
Subsidiary is necessary to authorize the execution and delivery of this
Agreement or the consummation by Parent and Subsidiary of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by each
of Parent and Subsidiary, and, assuming due authorization, execution and
delivery by the Company, constitutes a valid and legally binding agreement of
each of Parent and Subsidiary, enforceable against each of them in accordance
with its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
or by a court’s application of general equitable principles.

(b) The execution, delivery and performance of this Agreement by each of Parent
and Subsidiary and the consummation of the Merger and the other transactions
contemplated hereby do not and will not violate, conflict with or result in a
breach of any provision of, or constitute a default (or an event which, with, or
without notice or passage of time or both, would constitute a default) under, or
result in the termination of or a loss of a benefit under, or accelerate the
performance required by, or result in a right of termination or acceleration
under, or result in the creation of any Lien upon any of the properties or
assets of Parent or Subsidiary under any of the terms, conditions or provisions
of (i) the respective certificates of formation, operating agreements (or
equivalent documents) of Parent or any of its subsidiaries, including
Subsidiary; (ii) subject to the Merger Filing and the Delaware Filing, any
statute, law, ordinance, rule, regulation, judgment, decree, order, injunction,
writ, permit or license of any court or Governmental Authority applicable to
Parent or any of its subsidiaries, including Subsidiary or any of their
respective properties or assets; or (iii) any note, bond, mortgage, indenture,
deed of trust, loan, credit agreement, license, franchise, permit, concession,
contract, lease or other instrument, obligation or agreement of any kind to
which Parent or any of its subsidiaries, including Subsidiary is now a party or
by which Parent or any of its subsidiaries, including Subsidiary or any of their
respective properties or assets may be bound or affected; other than (in the
case of clauses (ii) and (iii) above) such violations, conflicts, breaches,
defaults, terminations, losses of benefit, accelerations or creations of Liens
that would not reasonably be expected to prevent or delay the consummation of
the Merger.

(c) Except for the Merger Filing and the Delaware Filing, no declaration, filing
or registration with, or notice to, or authorization, consent or approval of,
any Governmental Authority is necessary for the execution and delivery of this
Agreement by Parent or Subsidiary or the consummation by Parent or Subsidiary of
the transactions contemplated hereby.

SECTION 5.3. Information Supplied. None of the information to be provided by
Parent or Subsidiary for inclusion in the Proxy Statement will contain any
untrue statement of a material fact or omit to state any material fact required
to be stated in any such document or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

SECTION 5.4. Financing. Parent has and will have at the Effective Time, and will
make available to Subsidiary (or cause to be made available), from cash on hand
or cash made available from credit facilities existing as of the date of this
Agreement, the funds necessary to consummate the Merger on the terms
contemplated by this Agreement. The obligations of Parent and Subsidiary under
this Agreement are not contingent on the availability of financing.

SECTION 5.5. Subsidiary. Subsidiary was formed solely for the purposes of
engaging in the transactions contemplated hereby, and has not engaged, and will
not engage, in any other business activities and has conducted its operations
only as contemplated hereby.

SECTION 5.6. Brokers and Finders. No agent, broker, investment banker, financial
advisor or other firm or person is entitled to any brokerage, finder’s,
financial advisor’s or other similar fee or commission for which the Company
could become liable in connection with the transactions contemplated by this
Agreement.

SECTION 5.7. Maryland Business Combination Act. At no time in the past five
years has Parent or Subsidiary or any of their affiliates or associates (as
those terms are defined in Section 3-601 of the MGCL) been an “interested
stockholder” (as defined in Section 3-601 of the MGCL) of the Company.

ARTICLE VI

COVENANTS OF THE PARTIES

SECTION 6.1. Conduct of the Company’s Business. The Company covenants that
during the period from the date of this Agreement and continuing until the
earlier of the Effective Time and the termination of this Agreement pursuant to
its terms, unless Parent shall otherwise consent in writing (such consent not to
be unreasonably withheld, delayed or conditioned), and except to the extent
required by law, or as disclosed in the Company SEC Reports or Section 6.1 of
the Company Disclosure Schedule, and except as otherwise expressly required or
permitted by this Agreement:

(a) the business of the Company and the Company Subsidiaries shall be conducted
only in, and the Company and the Company Subsidiaries shall not take any action,
except in the ordinary course of business, and the Company shall use
commercially reasonable efforts to preserve intact its present business
organization and goodwill, to keep available the services of its officers and
key employees and to maintain its qualification as a REIT within the meaning of
Section 856 of the Code;

(b) the Company shall not, and shall not cause or permit any Company Subsidiary
to, do any of the following: (i) sell, pledge, lease, dispose of or encumber any
property or assets, except for dispositions of immaterial assets or encumbrances
and pledges that are, individually or in the aggregate, immaterial; provided
that any disposition set forth on Section 6.1 of the Company Disclosure Schedule
must be made pursuant to the terms set forth in such schedule, (ii) amend or
propose to amend its charter or bylaws (or comparable organizational documents)
in a manner that would adversely affect Parent; (iii) split, combine or
reclassify any shares of its stock, or declare, set aside or pay any dividend on
or make any other distributions (whether in cash, stock, property or otherwise)
with respect to such shares except for (A) regular quarterly dividends in the
ordinary course of business, at a rate not to exceed $0.27 per share of Company
Common Stock; (B) a prorated dividend for the period from the last record date
set pursuant to the foregoing clause (A) through and including the Closing;
(C) dividends paid by a wholly-owned direct or indirect Company Subsidiary to
such Company Subsidiary’s parent; and (D) with the consent of Parent, not to be
unreasonably withheld, conditioned or delayed, the minimum distributions
required for the Company to maintain its qualification as a REIT, to avoid the
imposition of any Excise Taxes under Section 4981 of the Code and to avoid
incurring any Taxes under Section 857 of the Code; (iv) redeem, purchase,
acquire or offer to acquire any shares of its stock; or (v) enter into any
contract, agreement, commitment or arrangement with respect to any of the
matters listed in clauses (i) through (iv) above; and

(c) the Company shall not, and shall not cause or permit any Company Subsidiary
to, (i) issue, sell, pledge or dispose of, or agree to issue, sell, pledge or
dispose of, any additional shares of, or securities convertible or exchangeable
for, or any options, warrants or rights of any kind to acquire any shares of,
its stock of any class or other property or assets whether pursuant to the
Company Plans or otherwise; provided, however, that the Company may issue shares
of Company Common Stock (A) upon exercise of Options that are outstanding on the
date of this Agreement or are permitted under this Agreement to be issued
following the date of this Agreement and are exercised in accordance with their
respective terms as in effect on the date of this Agreement and (B) pursuant to
other Company Plans as in effect on the date of this Agreement; (ii) acquire or
agree to acquire (by merger, consolidation or acquisition of stock or assets)
any real property, corporation, partnership or other business organization or
division thereof (except an existing wholly-owned Company Subsidiary) or acquire
other assets other than in the ordinary course; (iii) except for borrowings
under the $6,314,000 construction loan related to The Reserve at Wescott
Plantation, Phase II, dated April 11, 2007, incur, create or assume any
indebtedness for borrowed money or issue or amend the terms of any debt
securities or assume, guarantee or endorse, or otherwise become responsible for
the obligations of any other person or entity (other than a wholly-owned Company
Subsidiary) for borrowed money; (iv)  make any loans, advances or capital
contributions to, or investments in, any other person, other than by the Company
or a wholly-owned Company Subsidiary to the Company or a wholly-owned Company
Subsidiary; (v)  enter into, renew or materially modify any material lease,
contract, agreement or commitment (including any contract, lease, agreement or
commitment (A) of a nature that would be required under the Exchange Act to be
filed as an exhibit to the Company’s Annual Report on Form 10-K, (B) having a
remaining term of more than one year and not terminable (without penalty) on
notice of 12 months or less that require payments per year in the aggregate in
excess of $500,000 (C) imposing any material restrictions on the ability of the
Company or any Company Subsidiary to engage in any line of business, or
otherwise imposing material limitations on the conduct of business by the
Company or any Company Subsidiary, (D) for insurance or (E) any Company Plan),
other than contracts for the sale, license, lease or rent of the Company’s or
the Company Subsidiaries’ products or services in the ordinary course of
business; (vi) terminate, amend, modify, assign, waive, release or relinquish
any material contract rights or any other material rights or claims;
(vii) settle or compromise any material claim, action, suit or proceeding
pending or threatened against the Company including relating to Taxes;
(viii) make any change in executive compensation; (ix) change its accounting
principles, practices or methods in a manner that would adversely affect Parent,
except as may be required by the SEC, applicable law or GAAP; (x) make or
rescind any election relating to Taxes unless the Company reasonably determines,
after consultation with the Parent, that such action is required by applicable
law or necessary or appropriate to preserve the Company’s qualification as a
REIT or the partnership or disregarded status of any Company Subsidiary or
otherwise agreed to by the Parent and the Company; (xi) enter into any tax
protection, sharing or indemnity agreement or arrangement; (xii) enter into any
contracts with affiliates of the Company, other than the Company Subsidiaries;
(xiii) prepay any long-term debt except in connection with sales of real
property permitted hereunder; (xiv) pay, discharge or satisfy any claims,
liabilities or obligations, except in the ordinary course of business, and in
accordance with their terms or as otherwise covered by insurance; (xv) on a
property by property basis, make any expenditures in excess of 10% above the
Company’s approved operating budget for each such property for fiscal year 2007;
or (xvi) agree, in writing or otherwise, to take any of the actions listed in
clauses (i) through (xv) above.

SECTION 6.2. Reasonable Best Efforts to Consummate. General. Subject to the
terms and conditions of this Agreement, each of the parties shall (and shall
cause its respective subsidiaries, if any, to) use its reasonable best efforts
to take all actions and to do all things necessary, proper or advisable to
consummate the Merger and the other transactions contemplated by this Agreement
as promptly as practicable, including using its reasonable best efforts to
(i) make any filing with and obtain any consent, authorization, order or
approval of, or any exemption by, any Governmental Authority that is required to
be made or obtained in connection with the Merger and the other transactions
contemplated by this Agreement, (ii) prepare, execute and deliver such
instruments and take or cause to be taken such actions as any other party shall
reasonably request and (iii) after consultation with the other parties, obtain
any consent, waiver, approval or authorization from any third party required in
order to maintain in full force and effect any of the Company Permits or the
Company’s contracts, licenses or other rights following the Merger and the other
transactions contemplated by this Agreement.

SECTION 6.3. Preparation of Proxy Statement; Meeting of Stockholders.

(a) The Company shall, as soon as reasonably practicable following the date of
this Agreement, prepare and file a preliminary form of the Proxy Statement with
the SEC and each of the Company and Parent shall use its reasonable best efforts
to respond to any comments of the SEC or its staff, and to cause the Proxy
Statement to be mailed to the Company’s stockholders as promptly as reasonably
practicable after responding to all such comments to the satisfaction of the
SEC’s staff. The Company shall notify Parent promptly of the receipt of any
comments from the SEC or its staff and of any request by the SEC or its staff
for amendments or supplements to the Proxy Statement or for additional
information and shall supply Parent with copies of all correspondence between
the Company or any of its representatives, on the one hand, and the SEC or its
staff, on the other hand, with respect to the Proxy Statement or the Merger. If
at any time prior to the Stockholders Meeting there shall occur any event that
is required to be set forth in an amendment or supplement to the Proxy
Statement, the Company shall promptly prepare, and, after consultation with
Parent, mail to its stockholders such an amendment or supplement. Parent shall
cooperate fully with the Company in the preparation of the Proxy Statement or
any amendment or supplement thereto and shall furnish the Company, promptly upon
the Company’s request, with all information reasonably requested by the Company
for inclusion in, or otherwise in respect of, the Proxy Statement. Parent and
its counsel shall be given a reasonable opportunity to review and comment upon
the Proxy Statement and the related proxy materials and any proposed amendment
or supplement to the Proxy Statement prior to its filing with the SEC or
dissemination to the Company’s stockholders.

(b) Without limiting the generality of the foregoing, each of the parties shall
correct promptly any information provided by it for use in the Proxy Statement,
if and to the extent any such information shall be or have become false or
misleading in any material respect and shall take all steps necessary to correct
the same and to cause the Proxy Statement as so corrected to be disseminated to
the Company’s stockholders, in each case to the extent required by applicable
law or otherwise deemed appropriate by the Company.

(c) The Company shall, in accordance with applicable law and its charter and
bylaws, as promptly as reasonably practicable following the date on which the
Proxy Statement is cleared by the staff of the SEC, duly call, give notice of,
convene and hold the Stockholders Meeting for the purpose of obtaining the
Company Stockholders’ Approval. Subject to the duties of the Company’s Board of
Directors under applicable law, the Company shall include in the Proxy Statement
the recommendation of its Board of Directors that the Company Stockholders’
Approval be given (the "Recommendation”).

(d) Notwithstanding anything to the contrary in clause (c) of this Section 6.3,
at any time before the approval of the Merger and the other transactions
contemplated by this Agreement, the Recommendation may be withdrawn or modified,
and the Stockholders Meeting may be postponed, if the Board of Directors
determines in good faith, after taking into account the advice of the Company’s
outside legal counsel, that the withdrawal or modification of such
recommendation or the postponement of the Stockholders Meeting, as applicable,
is appropriate and consistent with the obligations of the Company’s Board of
Directors under applicable law.

(e) The Company shall not be required to hold the Stockholders Meeting if this
Agreement is terminated before that meeting is held.

SECTION 6.4. Public Statements. Unless otherwise required by applicable law or
by obligations pursuant to any listing agreement with or rules of the NASDAQ
Global Market or any other securities exchange, none of the parties to this
Agreement will cause or permit any public announcement with respect to the
subject matter of this Agreement. The initial press release with respect to the
Merger and the other transactions contemplated by this Agreement shall require
the prior mutual agreement and approval of both Parent and the Company and any
subsequent press releases or other public statements with respect to the Merger
or the other transactions contemplated by this Agreement shall be made, subject
to the preceding sentence, only following prior consultation between Parent and
the Company.

SECTION 6.5. Access to Information; Confidentiality.

(a) The Company shall, and shall cause its officers, directors, employees,
representatives and agents to, afford to Parent and its officers, directors,
employees, consultants, agents, advisors and other representatives (collectively
“Parent Representatives”) reasonable access during normal business hours with
reasonable notice throughout the period from the date of this Agreement through
the Effective Time to all of the Company’s properties, offices and other
facilities, books, contracts, commitments, records (including, but not limited
to, Tax Returns and records), directors, officers, employees, agents and
representatives and, during that period, shall furnish promptly to Parent or
Parent’s Representatives such other information concerning the Company’s
business, properties and personnel as Parent reasonably may request. Except as
required by law, Parent and Subsidiary shall hold, and shall cause the Parent
Representatives to hold, in strict confidence all nonpublic documents and
confidential information furnished to Parent, Subsidiary and any Parent
Representative in connection with the transactions contemplated by this
Agreement in accordance with the confidentiality agreement dated as of April 9,
2007 between the Company and Sentinel Real Estate Corp. (the “Confidentiality
Agreement”).

(b) The Company agrees to provide, and shall cause the Company Subsidiaries and
its and their respective officers, directors, employees, consultants, agents,
advisors and other representatives to provide, all reasonable cooperation in
connection with (A) the arrangement of the Parent’s financing, including
assisting Parent in seeking consents from the Company’s existing lenders, and
(B) the sale or other disposition after the Effective Time of any of the
properties of the Company or the Company Subsidiaries, in each case as may be
reasonably requested by Parent.

SECTION 6.6. Acquisition Proposals.

(a) As used in this Agreement:

"Acquisition Proposal” means any proposal or offer, whether in one transaction
or a series of related transactions (i) for a merger, consolidation,
dissolution, recapitalization or other business combination involving the
Company, (ii) for the issuance of 25% or more of the equity securities of the
Company as consideration for the assets or securities of another person or
(iii) to acquire in any manner, directly or indirectly, 25% or more of the
equity securities of the Company or assets (including equity securities of any
Company Subsidiary) that represent 25% or more of the assets of the Company, in
each case other than the transactions contemplated by or expressly permitted
under this Agreement; and

"Superior Proposal” means any Acquisition Proposal (but replacing references to
“25% or more” in the definition of Acquisition Proposal with “50% or more”) on
terms that the Company’s Board of Directors determines in good faith after
consultation with the Company’s financial advisor to be superior from a
financial point of view to the Merger, taking into account all the terms and
conditions of such proposal and this Agreement (including any proposal by Parent
to amend the terms of this Agreement, and including in each case the risks and
probabilities of consummation).

(b) Subject to the other provisions of this Section 6.6, until the Effective
Time or, if earlier, the termination of this Agreement in accordance with
Article VIII, none of the Company, the Company Subsidiaries nor any of their
respective officers, directors, employees, consultants, agents, advisors and
other representatives (collectively “Company Representatives”) shall, directly
or indirectly, (i) initiate, solicit or encourage (including by way of providing
information) the submission of any Acquisition Proposal or any inquiries,
proposals or offers that reasonably may be expected to lead to, any Acquisition
Proposal or engage in any discussions or negotiations with respect thereto or
otherwise cooperate with or assist or participate in, or facilitate any such
inquiries, proposals, discussions or negotiations, or (ii) approve or recommend,
or propose to approve or recommend, an Acquisition Proposal or enter into any
merger agreement, letter of intent, agreement in principle, share purchase
agreement, asset purchase agreement or share exchange agreement, option
agreement or other similar agreement providing for or relating to an Acquisition
Proposal or enter into any agreement or agreement in principle requiring the
Company to abandon, terminate or fail to consummate the transactions
contemplated hereby or breach its obligations hereunder or propose or agree to
do any of the foregoing. The Company shall, and shall direct each Company
Subsidiary and each agent or representative of any of the foregoing to,
immediately cease any discussions, negotiations, or communications with any
party with respect to any Acquisition Proposal.

(c) Notwithstanding anything to the contrary in Section 6.6(b), until the
Company Stockholders’ Approval is obtained, (i) if the Company has received from
a third party an unsolicited written Acquisition Proposal that the Company’s
Board of Directors determines in good faith constitutes or reasonably could be
expected to lead to a Superior Proposal, then the Company may (A) furnish
information with respect to the Company and the Company Subsidiaries to the
person making the Acquisition Proposal (pursuant to a customary confidentiality
agreement not less restrictive of such person, in the aggregate, than the
Confidentiality Agreement) and (B) participate in discussions or negotiations
with such person regarding the Acquisition Proposal; provided, however, that the
Company shall promptly provide to Parent any material non-public information
concerning the Company or any Company Subsidiary that is provided to any person
pursuant to this Section 6.6(c) and was not previously provided to Parent; and
(ii) notwithstanding anything to the contrary in this Agreement, the Company or
its Board of Directors may grant waivers, consents or approvals under any
standstill agreement to facilitate any unsolicited Acquisition Proposal;
provided that waivers, consents or approvals of the same type and scope are
simultaneously made with respect to the Confidentiality Agreement.

(d) The Company promptly shall advise Parent of its receipt of any Acquisition
Proposal and the material terms and conditions of any such Acquisition Proposal.

(e) Notwithstanding anything to the contrary in this Agreement, if, at any time
before obtaining the Company Stockholders’ Approval, the Company receives an
Acquisition Proposal that the Company’s Board of Directors determines in good
faith constitutes a Superior Proposal, the Company may terminate this Agreement
to enter into a definitive agreement with respect to such Superior Proposal if
the Board of Directors determines in good faith, after consultation with outside
counsel, that failure to take such action may be inconsistent with its
obligations under applicable law; provided, however, that the Company shall not
terminate this Agreement pursuant to this Section 6.6(e) and any purported
termination pursuant to this Section 6.6(e) shall be void, unless concurrently
with such termination the Company pays the Termination Fee payable pursuant to
Section 8.2(b); and provided, further, that the Company may not terminate this
Agreement pursuant to this Section 6.6(e) unless the Company (i) shall have
provided prior written notice to Parent, at least 72 hours in advance, of its
intention to terminate this Agreement to enter into a definitive agreement with
respect to such Superior Proposal, which notice shall specify the material terms
and conditions of the Superior Proposal (including the identity of the party
making the Superior Proposal), and shall be accompanied by a copy of a draft of
the definitive agreement proposed to be entered into with respect to the
Superior Proposal, (ii) after delivering such notice of a Superior Proposal the
Company shall provide Parent at least three (3) business days to make such
adjustment in the terms and conditions of this Agreement, and shall negotiate,
and cause its legal and financial advisors to negotiate the terms of such
adjustments, and (iii) the Company’s Board of Directors shall have determined,
after the end of such three business day period, after considering the results
of any such negotiations and the revised proposals made by Parent, if any, that
the Superior Proposal giving rise to such notice continues to be a Superior
Proposal.

(f) Nothing contained in this Agreement shall prohibit the Company from
(i) taking and disclosing to the Company’s stockholders a position contemplated
by Rule 14e-2(a) promulgated under the Exchange Act, or (ii) making any other
disclosure to the Company’s stockholders if, in the case of any disclosure
described in this clause (ii), the Company’s Board of Directors determines in
good faith, after consultation with outside counsel, that failure to disclose
may be inconsistent with the obligations of the Company or its Board of
Directors under applicable law.

SECTION 6.7. Expenses and Fees. Subject to Section 8.2(d), whether or not the
Merger is consummated, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.

SECTION 6.8. Directors’ and Officers’ Indemnification and Insurance.

(a) Parent agrees that all rights to indemnification and related rights to
advancement of expenses on the part of each person who at the Effective Time is
a current or former director or officer of the Company, including all such
rights existing pursuant to the MGCL, the Company’s charter or bylaws or any
written agreement between any such person and the Company in effect on the date
of this Agreement, shall survive the Merger and shall continue in full force and
effect until 180 days after the expiration of the longest applicable statute of
limitation. Parent also agrees that from and after the Effective Time it shall
(and shall cause the Surviving Entity to) indemnify all such persons to the
fullest extent permitted by applicable law with respect to all actual or alleged
acts or omissions prior to the Effective Time occurring in connection with or
arising out of such individuals’ service as officers or directors of the Company
or any of its subsidiaries or as trustees, fiduciaries or administrators of any
plan for the benefit of employees. Without limitation of the foregoing, if any
such person is or becomes involved in any such capacity in any action,
proceeding or investigation in connection with any actual or alleged action,
inaction, state of affairs or other matter, including any matter related to the
transactions contemplated by this Agreement, occurring on or before the
Effective Time, Parent shall (or shall cause the Surviving Entity to) pay such
person’s reasonable fees and other expenses of counsel selected by such person
(including the cost of any investigation, preparation and settlement) incurred
in connection therewith promptly after statements therefor are received by
Parent; provided that person provides an undertaking to the Parent to repay such
advances if it is ultimately determined by a court of competent jurisdiction
(which determination shall have become final and not appealable) that such
person is not entitled to indemnification. Parent shall be entitled to
participate in the defense of any such action or proceeding, and counsel
selected by the indemnified person shall, to the extent consistent with their
professional responsibilities, cooperate with Parent and any counsel designated
by Parent. Parent shall pay all reasonable fees and expenses, including fees and
expenses of counsel, that may be incurred by any indemnified person in enforcing
the indemnity and other obligations provided for in this Section.

(b) From and after the Effective Time, Parent shall cause the Surviving Entity
to maintain in effect for not less than six years from the Effective Time the
insurance coverage provided under the policies of directors’ and officers’
liability insurance maintained by the Company at the date of this Agreement;
provided, however, that the Surviving Entity may substitute therefor policies
issued by reputable and financially sound carriers reasonably acceptable to the
beneficiaries of such policies that provide at least the same coverage, on terms
and conditions which are no less advantageous to such persons but only if such
substitution does not result in any gaps or lapses in coverage with respect to
matters occurring prior to the Effective Time; and provided, further, that the
Surviving Entity shall not be required to pay an annual premium for such
coverage in excess of 300% of the last annual premium paid by the Company prior
to the date of this Agreement; and if the Surviving Entity is unable to obtain
the insurance required by this Section, it shall obtain as much comparable
insurance as possible for an annual premium equal to such maximum amount.
Parent’s obligations under this paragraph may be satisfied by the purchase of a
“tail” insurance policy that provides the coverage described above.

SECTION 6.9. Employee Benefits.

(a) From and after the Effective Time, Parent shall honor, and cause the
Surviving Entity to honor, each Company Plan and the related funding
arrangements of such Company Plan in accordance with its terms and shall
interpret such Company Plan in accordance with the past practice of the Company.
Without limiting the generality of the foregoing, Parent shall honor, and cause
the Surviving Entity to honor, all rights to vacation, personal and sick days
accrued by employees of the Company and its subsidiaries under any plans,
policies, programs and arrangements of the Company and its ERISA Affiliates
through and including the Effective Time. Until the date that is fifteen months
after the Effective Time, Parent shall provide, and cause the Surviving Entity
to provide, employee benefits under employee benefit plans to the employees and
former employees of the Company and the Company Subsidiaries that are in the
aggregate no less favorable than those provided to such persons pursuant to
Company Plans on the date of this Agreement; provided, however, that insofar as
any Company Plan relates to severance or retention payments or other related
benefits (whether following a change of control transaction or otherwise), that
Company Plan or portion thereof shall be maintained in effect and honored by
Parent and the Surviving Entity in accordance with its terms. Nothing herein
shall prohibit any changes to any Company Plan that are (i) required by law
(including any applicable qualification requirements of Section 401(a) of the
Code); (ii) necessary as a technical matter to reflect the transactions
contemplated hereby; or (iii) required for the Surviving Entity to provide for
or permit investment in its securities or Parent’s securities. Nothing herein
shall require Parent to continue any particular Company Plan.

(b) With respect to any employee benefit plans in which any employees of the
Company or the Company Subsidiaries first become eligible to participate on or
after the Effective Time, and in which the employees of the Company and the
Company Subsidiaries did not generally participate before the Effective Time,
Parent shall: (i) waive all pre-existing conditions, exclusions and waiting
periods with respect to participation and coverage requirements applicable to
the employees of the Company and the Company Subsidiaries under any such new
plans in which such employees may be eligible to participate after the Effective
Time, except to the extent such pre-existing conditions, exclusions or waiting
periods would apply under the analogous Company Plan; (ii) provide each employee
of the Company and the Company Subsidiaries with credit for any co-payments and
deductibles paid before the Effective Time (to the same extent such credit was
given under the analogous Company Plan before the Effective Time) in satisfying
any applicable deductible or out-of-pocket requirements under any such new plan
in which such employees may be eligible to participate after the Effective Time;
(iii) recognize all service of such employees for all purposes (including,
without limitation, purposes of eligibility to participate, vesting, entitlement
to benefits and benefit accrual) in any such new plan in which such employees
may be eligible to participate after the Effective Time; and (iv) with respect
to flexible spending accounts, provide each employee of the Company and the
Company Subsidiaries with a credit for any salary reduction contributions made
thereto and a debit for any expenses incurred thereunder with respect to the
plan year in which the Effective Time occurs; provided, however, that the
foregoing shall not apply to the extent it would result in duplication of
benefits.

(c) The Company shall use its reasonable best efforts to ensure that no officer,
director, employee, agent or representative of the Company makes any commitment
to employees of the Company regarding any employment, compensation or benefits
to be provided after the Closing Date without the advance written approval of
the Parent, other than as specifically set forth in this Section 6.9. The
Company will collaborate with Parent regarding communication to employees in
order to ensure a smooth transition in connection with the Merger.

SECTION 6.10. Certain Tax Matters.

(a) Neither Parent, the Surviving Entity nor their respective affiliates shall
take any action from and after the Effective Time that is inconsistent with the
Company’s qualification as a REIT within the meaning of Section 856 of the Code
before the Effective Time. After the Effective Time, Parent, the Surviving
Entity and their respective affiliates will take all necessary and desirable
actions to preserve the Company’s qualification as a REIT for all periods before
the Effective Time.

(b) The aggregate Common Stock Price (plus all liabilities assumed by Parent or
Subsidiary as a result of the Merger) shall be allocated among the Company’s
assets in accordance with the allocation set forth in Section 6.10(b) of the
Company Disclosure Schedule. Parent shall accommodate in good faith all
reasonable modifications requested by the Company with respect to such
allocation. The parties further agree to report and file any Tax Returns,
including IRS Form 8594 (or successor form), in all respects in a manner
consistent with such allocation. The parties shall cooperate in good faith to
timely and properly prepare, execute and file any such forms. None of the
parties hereto shall take any position (whether in audits, Tax Returns or
otherwise) that is inconsistent with such allocation.

(c) The Common Stock Price distributed to holders of the Company Common Stock
will exceed the Company’s REIT taxable income within the meaning of Section
857(b) of the Code for the year in which the Merger occurs (taking into account
the dividends paid deduction for prior distributions by the Company) and,
assuming the payment of dividends in the maximum amounts permitted pursuant to
Section 6.1(b)(D), except as described in Section 4.12(f) of the Company
Disclosure Schedule, the Company will not owe any federal income tax for such
year.

(d) The parties hereto shall cooperate in the preparation, execution and filing
of and shall duly and timely file all Tax Returns required to be filed with any
Governmental Authority, including any Tax Returns regarding any conveyance or
transfer taxes that may become payable in connection with the transactions
contemplated by this Agreement. The Company will cooperate with Parent and
Subsidiary to structure such transactions in a manner so as to minimize any
conveyance, real property transfer, mortgage, sales, recording, registration or
similar taxes and fees that become payable in connection with such transactions;
provided, however, that (i) no such cooperation or structuring shall delay or
prevent the completion of the Merger, (ii) neither the Company nor any Company
Subsidiary shall be required to take any action in contravention of any laws,
(iii) the Company shall not be required to take any action that could adversely
affect the qualification of the Company as a REIT under the Code and with the
Company and Company Subsidiaries shall not be required to take any actions that
could reasonably be expected to result in any Taxes being imposed on, or any
adverse Tax consequences to, the Company, any Company Subsidiary or any of their
respective stockholders incrementally greater than the Taxes or any adverse
consequences in connection with the consummation of this Agreement.

ARTICLE VII

CONDITIONS

SECTION 7.1. Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to effect the Merger and to consummate the
other transactions contemplated by this Agreement at and after the Closing are
subject to the satisfaction (or waiver, where permissible), at or before the
Effective Time, of each of the following conditions:

(a) the Company Stockholders’ Approval shall have been obtained; and

(b) no statute, rule, regulation, executive order, decree, ruling, judgment,
decision, order or injunction shall have been enacted, entered, promulgated or
enforced by any court or other Governmental Authority of competent jurisdiction
which has the effect of making the Merger illegal or otherwise restraining or
prohibiting the consummation of the Merger.

SECTION 7.2. Conditions to Obligations of Parent and Subsidiary. The obligations
of Parent and Subsidiary to effect the Merger and to consummate the other
transactions contemplated by this Agreement at and after the Closing are further
subject to the following conditions, any one or more of which may be waived by
Parent:

(a) the representations and warranties of the Company contained in this
Agreement (i) that are qualified as to Company Material Adverse Effect shall be
true and correct as of the date of this Agreement and the Closing Date as if
made on such date (other than representations and warranties that expressly
relate to an earlier date, which shall be true and correct as of such earlier
date), and (ii) that are not so qualified shall be true and correct as of the
Closing Date in all material respects (other than representations and warranties
that expressly relate to an earlier date, which shall be true and correct in all
material respects as of such earlier date), except in the case of the
representations and warranties referred to in this clause (ii), for any failure
to be true and correct in all material respects that would not reasonably be
expected to have a Company Material Adverse Effect;

(b) the Company shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or before the Closing;

(c) Parent shall have received a certificate signed on behalf of the Company by
an executive officer of the Company to the effect that the conditions contained
in Sections 7.2(a) and (b) have been satisfied;

(d) since the date of this Agreement, no Company Material Adverse Effect shall
have occurred;

(e) the Company shall have delivered to Parent a certificate in the form
contemplated by Section 1445 of the Code certifying that the Company is not a
foreign person; and

(f) Parent shall have received a written opinion of Hunton & Williams LLP, dated
as of the Closing Date, substantially in the form set forth in Section 7.2(f) of
the Company Disclosure Schedule, which opinion will be subject to customary
exceptions, assumptions and qualifications and customary representations
contained in an officer’s certificate executed by the Company substantially in
the form set forth in Section 7.2(f) of the Company Disclosure Schedule, which
certificate will be subject to such modifications as deemed reasonably necessary
by Hunton & Williams LLP and reasonably satisfactory to Parent.

SECTION 7.3. Conditions to Obligations of the Company. The obligations of the
Company to effect the Merger and to consummate the other transactions
contemplated by this Agreement at and following the Closing are further subject
to the following conditions, any one or more of which may be waived by the
Company:

(a) the representations and warranties of Parent and Subsidiary set forth in
this Agreement shall be true and correct in all material respects as of the
Closing Date as if made on such date;

(b) Parent and Subsidiary shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or before
the Closing; and

(c) the Company shall have received a certificate signed on behalf of Parent by
an executive officer of Parent to the effect that the conditions provided in
Sections 7.3(a) and (b) have been satisfied.

ARTICLE VIII

TERMINATION

SECTION 8.1. Termination. This Agreement may be terminated and the Merger may be
abandoned at any time before the Effective Time, whether before or after receipt
of the Company Stockholders’ Approval:

(a) by mutual written consent of the Company and Parent;

(b) by either the Company or Parent, if:

(i) the Closing has not occurred on or before November 30, 2007 (the
“Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 8.1(b)(i) shall not be available to any party
whose breach of any provision of this Agreement has been the cause of, or
resulted in, or materially contributed to, the failure to hold the Closing on or
before the Termination Date;

(ii) any statute, rule, regulation, executive order, decree, ruling, judgment,
decision, order or injunction of or by any court or other Governmental Authority
of competent jurisdiction that makes the consummation of the Merger illegal
shall be in effect and shall have become final and nonappealable; provided,
however, that neither party may terminate this Agreement pursuant to this
Section 8.1(b)(ii) unless that party first shall have used its reasonable best
efforts to prevent the entry of and to procure the removal, reversal,
dissolution, setting aside or invalidation of any such order, decree, ruling,
judgment, decision, order or injunction;

(iii) the Stockholders Meeting shall have been duly held and the votes cast at
the Stockholders Meeting (including any adjournment thereof) shall be
insufficient to constitute the Company Stockholders Approval;

(c) by the Company:

(i) in accordance with the provisions of Section 6.6(e), after giving Parent
written notice that the Company’s Board of Directors has approved, endorsed or
recommended that the Company enter into, or that the Company has entered into, a
definitive agreement providing for a transaction that is a Superior Proposal;

(ii) if (A) there shall have been a breach of any representation or warranty in
this Agreement of Parent or Subsidiary or (B) Parent or Subsidiary shall not
have performed or complied with any covenant or agreement contained in this
Agreement, in either case such that the condition set forth in Section 7.3(a) or
(b), as the case may be, would be incapable of being satisfied by the
Termination Date;

(iii) if the Company is ready, willing and able to close and the Effective Time
shall not have occurred within eight business days after the first date upon
which all of the conditions to Parent’s obligations to consummate the Merger
(other than conditions that, by their nature, are to be satisfied at the
Closing) are satisfied or waived;

(d) by Parent, if:

(i) (A) the Company’s Board of Directors has approved, endorsed or recommended
that the Company enter into, or the Company has entered into a definitive
agreement providing for a transaction that is a Superior Proposal, (B) the
Company’s Board of Directors withdraws or modifies, in a manner adverse to
Parent, the Recommendation, (C) a tender offer or exchange offer for any
outstanding shares of capital stock of the Company that constitutes an
Acquisition Proposal is commenced prior to obtaining the Company Stockholder
Approval and the Company’s Board of Directors recommends acceptance of such
tender offer or exchange offer by its shareholders, or (D) the Company or the
Company’s Board of Directors publicly announces its intention to do any of the
foregoing; provided, however, that for this purpose neither (x) disclosure of
any Acquisition Proposal that is not being recommended by the Company’s Board of
Directors nor (y) disclosure of any other facts or circumstances that is not
accompanied by a statement that the Company’s Board of Directors has withdrawn
or modified the Recommendation, shall be considered to be a withdrawal or
modification of the Recommendation;

(ii) (A) there shall have been a breach of any representation or warranty in
this Agreement of the Company or (B) the Company shall not have performed or
complied with any covenant or agreement contained in this Agreement, in either
case such that the condition set forth in Section 7.2(a) or (b), as the case may
be, would be incapable of being satisfied by the Termination Date; or

SECTION 8.2. Effect of Termination.

(a) Upon a termination of this Agreement by either Parent or the Company
pursuant to the provisions of Section 8.1, this Agreement forthwith shall become
void and there shall be no liability or further obligation under or in respect
of this Agreement on the part of the Company, Parent, Subsidiary or their
respective officers or directors, other than the last sentence of Section 6.5,
Section 6.7, this Section 8.2 and Article IX, all of which shall survive;
provided, however, that nothing contained in this Section 8.2(a) shall relieve
any party from liability arising out of any willful breach of any its
representations, warranties, covenants or agreements set forth in this
Agreement.

(b) The Company agrees that a fee (a “Termination Fee”) shall be payable by it
under the following circumstances:

(i) if this Agreement is terminated by the Company pursuant to Section 8.1(c)(i)
[superior proposal] or by Parent pursuant to Section 8.1(d)(i) [alternate
transaction] or Section 8.1(d)(ii) [Company breach] solely on account of a
breach by the Company of Section 6.6 hereof, the Termination Fee shall be
payable immediately upon such termination,

(ii) if this Agreement (A) is terminated by the Company or Parent pursuant to
Section 8.1(b)(i) [termination date], (B) is terminated by the Company or Parent
pursuant to Section 8.1(b)(iii) [failed vote], or (C) is terminated by the
Parent pursuant to Section 8.1(d)(ii) [Company breach] other than on account of
a breach of Section 6.6 hereof, and (X) if prior to such termination an
Acquisition Proposal by a third party has been publicly disclosed or announced
and not subsequently withdrawn and (Y) within one year after any such
termination of this Agreement the Company shall consummate a transaction
relating to any Acquisition Proposal (but replacing references to “25% or more”
in the definition of Acquisition Proposal with “33% or more”) including a tender
offer or exchange offer (each an “Alternative Transaction”) or enter into any
agreement relating to any Alternative Transaction, then in any of the cases
referred to in clauses (A), (B) or (C), the Company shall pay the Termination
Fee immediately upon the earlier of the date upon which the Company enters into
such agreement relating to an Alternative Transaction or consummates any such
Alternative Transaction, and

(iii) if a tender offer or exchange offer constituting an Acquisition Proposal
is consummated prior to the termination of this Agreement, regardless of whether
the Company’s Board recommended for or against acceptance of such tender offer
or exchange offer or took no position with respect thereto, the Termination Fee
shall be payable immediately upon such consummation; it being understood that
any tender offer or exchange offer that constitutes an Alternative Transaction
that is consummated on or after a termination of this Agreement shall result in
a payment of the Termination Fee in accordance with Section 8.2(b)(ii).

(c) The amount of the Termination Fee shall be $8.43 million.

(d) If this Agreement (A) is terminated by Parent or the Company pursuant to
Section 8.1(b)(iii) [failed vote] and if prior to such termination an
Acquisition Proposal by a third party has been publicly disclosed or announced
and not subsequently withdrawn, or (B) is terminated by Parent pursuant to
Section 8.1(d)(ii) [Company breach] other than on account of a breach of
Section 6.6 hereof, the Company shall pay to Parent within three (3) business
days after the date of termination, the reasonable expenses and fees of the
Parent not to exceed $1,000,000 (the “Parent Expenses”), and to the extent any
Parent Expenses are paid by the Company to Parent, such amount shall be deducted
from any Company Termination Fee that may thereafter be payable by the Company.
The payment of Parent Expenses set forth in this Section 8.2(d) is not an
exclusive remedy, but is in addition to any other rights or remedies available
to the parties hereto (whether at law or in equity), and in no respect is
intended by the parties hereto to constitute liquidated damages, or be viewed as
an indicator of the damages payable, or in any other respect limit or restrict
damages available in case of any breach of this Agreement.

(e) The Termination Fee and the Parent Expenses shall be paid as directed by
Parent by wire transfer of immediately available funds.

(f) The parties agree that the damages that would result from a breach by Parent
or Subsidiary of their obligations under this Agreement would be extremely
difficult to determine. Accordingly, the parties agree that if this Agreement is
terminated by the Company pursuant to Section 8.1(c)(ii) [breach by Parent or
Subsidiary] or Section 8.1(c)(iii) [failure to consummate after conditions to
Parent’s obligations are satisfied], then Parent shall pay liquidated damages in
the amount of $25 million to the Company. Subject to the provisions of
Section 8.2(f), the liquidated damages shall be payable by Parent as directed by
the Company pursuant to the Escrow Agreement by wire transfer of immediately
available funds within three business days after the date of such termination.
Promptly following receipt of the liquidated damages, unless and solely to the
extent otherwise prohibited by law, the Company shall cause such amount to be
distributed pro rata to the holders of record, as of a date selected by the
Company’s Board of Directors, of (i) shares of Company Common Stock and
(ii) dividend equivalent rights issued pursuant to Company Plans. The right to
liquidated damages provided for in this paragraph shall be in lieu of any other
right of the Company to damages following a termination of this Agreement for
any reason.

(g) Notwithstanding any other provision in this Agreement, the amount of
liquidated damages payable to the Company pursuant to paragraph (f) of this
Section 8.2 in any taxable year of the Company shall not exceed the sum
(calculated for the Company’s taxable year in which such amount is received) of
(A) the amount that it is determined should not be gross income to the Company
for purposes of the requirements of Sections 856(c)(2) and (3) of the Code, with
such determination to be set forth in an opinion of outside tax counsel to the
Company plus (B) such additional amount that it is estimated can be paid to the
Company in such taxable year without creating a risk that the payment would
cause the Company to fail to meet the requirements of Section 856(c)(2) and (3)
of the Code, determined as if the payment of such amount did not constitute
income described in Section 856(c)(2) and 856(c)(3) of the Code (“Qualifying
Income”), which determination shall be made by independent tax accountants to
the Company, plus (C) if the Company receives a letter from outside tax counsel
to the Company indicating that the Company has received a ruling from the
Internal Revenue Service holding that the Company’s receipt of the liquidated
damages either would constitute Qualifying Income or would be excluded from
gross income of the Company for purposes of Sections 856(c)(2) and (3) of the
Code, the remaining balance of the liquidated damages. Any amount of liquidated
damages that remains unpaid as of the end of a taxable year shall be paid as
soon as possible during the following taxable year, subject to the foregoing
limitation of this paragraph, provided that no such payment need be made after
the fifth anniversary of the date of termination. Notwithstanding the foregoing,
if the Company shall cease to qualify as a real estate investment trust for
federal income tax purposes, the entire unpaid balance of the liquidated damages
shall be payable immediately.

ARTICLE IX

GENERAL PROVISIONS

SECTION 9.1. Amendment. This Agreement may not be amended except by action
authorized by the respective Boards of Directors of Parent and the Company and
taken before or after the Company Stockholders’ Approval is obtained and prior
to the time of the Merger Filing; provided, however, that after the Company
Stockholders’ Approval is obtained, this Agreement may not be amended to
(i) change the amount or kind of consideration to be received by the holders of
Company Common Stock upon conversion of their shares pursuant to the terms of
this Agreement; or (ii) change any of the other terms or conditions of this
Agreement if the change (A) would adversely affect the holders of Company Common
Stock in any material respect or (B) by law would require further approval by
the Company’s stockholders.

SECTION 9.2. Extension; Waiver. At any time before the Effective Time, the
parties hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other parties, (b) waive any inaccuracies in
the representations and warranties of the other parties contained herein or in
any document, certificate or writing delivered pursuant hereto or (c) waive
compliance by the other parties with any of the agreements or conditions
contained herein. Any agreement on the part of any party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. No party may grant any extension or waiver to
its affiliate.

SECTION 9.3. Non-Survival. None of the representations or warranties in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time, and after the Effective Time, none of the Company,
Parent, Subsidiary or their respective officers or directors shall have any
further obligation with respect thereto. None of the covenants or other
agreements in this Agreement or in any instrument delivered pursuant to this
Agreement, nor any rights or obligations arising out of the breach of any such
covenant or other agreement, shall survive the Effective Time except for those
covenants or agreements that by their terms apply or are to be performed in
whole in part after the Effective Time, and except that this Article IX shall
survive the Effective Time.

SECTION 9.4. Notices. All notices and other communications hereunder shall be in
writing and may be given by any of the following methods: (a) personal delivery;
(b) facsimile transmission; (c) registered or certified mail, postage prepaid
return receipt requested or (d) overnight delivery service. Notices shall be
sent to the appropriate party at its address or facsimile number (or such other
address or facsimile number for such party as shall be specified by such party
by notice given hereunder):

If to Parent or Subsidiary, to:

Sentinel Omaha LLC

c/o Sentinel Real Estate Corp.

1251 Avenue of the Americas, 36th Floor

New York, New York 10020

Facsimile: (212) 603-4960

Attention: Michael Streicker

with a copy (which shall not constitute notice) to:

Paul, Hastings, Janofsky & Walker LLC

75 E. 55th Street

New York, New York 10022

Facsimile: (212) 319-4090

Attention: Thomas E. Kruger, Esq.

If to the Company, to:

America First Apartment Investors, Inc.

1004 Farnam Street, Suite 100

Omaha, Nebraska 68102

Facsimile: (914) 285-1829

Attention: John H. Cassidy

Facsimile: (402) 557-6399

Attention: Paul L. Beldin

with a copy (which shall not constitute notice) to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Facsimile: (212) 878-8375

Attention: John A. Healy

and to:

Kutak Rock LLP

1650 Farnam Street

Omaha, Nebraska 68102

Facsimile: (402) 346-1148

Attention: Steven P. Amen, Esq.

All such notices and other communications shall be deemed received (i) in the
case of personal delivery, upon actual receipt by the addressee, (ii) in the
case of overnight delivery, on the first business day following delivery to the
overnight delivery service, (iii) in the case of mail, on the date of delivery
indicated on the return receipt and (iv) in the case of a facsimile
transmission, upon transmission by the sender and issuance by the transmitting
machine of a confirmation slip that the number of pages constituting the notice
has been transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously mail a copy of the notice to
the addressee at the address provided for above; however, such mailing shall in
no way alter the time at which the facsimile notice is deemed received.

SECTION 9.5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF MARYLAND WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

SECTION 9.6. Third-Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and except as set forth in
this Agreement, nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights or remedies of any nature whatsoever
under or by reason of this Agreement other than as contemplated by Sections 6.8.

SECTION 9.7. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by reason of any law or public
policy, all other terms and provisions of this Agreement nevertheless shall
remain in full force and effect.

SECTION 9.8. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties hereto without the prior
written consent of the other parties except any that Parent may assign this
Agreement to any direct or indirect wholly-owned subsidiary of Parent; provided,
however, that no such assignment shall relieve Parent of its obligations
hereunder if the assignee does not perform its obligations. Any assignment in
violation of the preceding sentence shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

SECTION 9.9. Interpretation; Certain Definitions. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. In this Agreement, unless a
contrary intention appears, (a) the words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, (b) the words “include,”
“includes,” “including” or other similar terms are deemed to be followed by the
words “without limitation” and are intended by the parties to be by way of
example rather than limitation, (c) reference to any Article or Section means
such Article or Section of this Agreement, (d) all terms defined in this
Agreement have their defined meanings when used in any certificate or other
document made or delivered pursuant hereto, unless otherwise defined therein,
(e) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms, (f) if any action is to be taken by
any party hereto pursuant to this Agreement on a day that is not a business day,
such action shall be taken on the next business day following such day, (g) the
use of “or” is not intended to be exclusive unless expressly indicated
otherwise, (h) “ordinary course of business” (or similar terms) shall be deemed
followed by “consistent with past practice,” (i) “assets” shall include
“rights,” including rights under contracts and (j) “reasonable efforts” or
similar terms shall not require the waiver of any rights under this Agreement.
As used in this Agreement, “business day” means any day other than a Saturday, a
Sunday or other day on which commercial banks in New York, New York are
permitted or required by law or executive order to be closed for the conduct of
regular banking business, and except where the context otherwise requires,
“person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization or other entity and a
government or any department, agency or subdivision thereof, including the
permitted successors and assigns of such person. No provision of this Agreement
shall be interpreted or construed against any party solely because that party or
its legal representative drafted the provision.

SECTION 9.10. Jurisdiction. Each of the Company, Parent and Subsidiary hereby
irrevocably and unconditionally consents and agrees to submit to the exclusive
jurisdiction of the courts of the State of Maryland and of the United States of
America located in the State of Maryland (the “Maryland Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Maryland Courts and agrees not to plead or claim in any
Maryland Court that such litigation brought therein has been brought in an
inconvenient forum; provided, however, that nothing in this Section 9.10 is
intended to waive the right of any party to remove any such action or proceeding
commenced in any such state court to an appropriate federal court that is a
Maryland Court to the extent the basis for such removal exists under applicable
law.

SECTION 9.11. Enforcement. The parties agree that irreparable damage would occur
in the event that (i) any of the provisions of this Agreement were not performed
by the Company in accordance with their specific terms and (ii) that the
provisions of the last sentence of Section 6.5(a) were not performed by Parent
or Subsidiary in accordance with its specific terms. It is accordingly agreed
that Parent and Subsidiary shall be entitled to specific performance of the
terms hereof, this being in addition to any other remedy to which Parent and
Subsidiary are entitled at law or in equity. The Company shall only be entitled
to seek specific performance to prevent any breach by Parent or Subsidiary of
the last sentence of Section 6.5(a).

SECTION 9.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

SECTION 9.13. Entire Agreement. This Agreement (including the documents and
instruments referred to herein) and the Confidentiality Agreement constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof, and supersede all prior agreements and understandings, both oral and
written, among the parties with respect to the subject matter of this Agreement.
No representations, warranty, promise, inducement or statement of intention has
been made by any party that is not embodied in this Agreement or such other
documents, and none of the parties shall be bound by, or be liable for, any
alleged representation, warranty, promise, inducement or statement of intention
not embodied herein or therein.

[Signature Page Follows]

3

IN WITNESS WHEREOF, Parent, Subsidiary and the Company have caused this
Agreement to be signed by their respective officers as of the date first written
above.

     
SENTINEL OMAHA LLC
 
By: Sentoma LLC, its Manager

By:
  /s/ Michael Streicker
 
   



    Name: Michael Streicker
Title: Vice President

     
SENTINEL WHITE PLAINS LLC
 
By: Sentoma LLC, its Manager

By:
  /s/ Michael Streicker
 
   



    Name: Michael Streicker
Title: Vice President

AMERICA FIRST APARTMENT INVESTORS, INC.



      By: /s/ John H. Cassidy



    Name: John H. Cassidy
Title: President

4